Exhibit 10(x)

Nucor Corporation

2004 Form 10-K

 

Published CUSIP Nos. 67034VAA8

67034VAB6

 

364-DAY REVOLVING CREDIT AGREEMENT

 

Dated as of October 1, 2004

 

among

 

NUCOR CORPORATION,

as Borrower,

 

THE LENDERS NAMED HEREIN

 

AND

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

Arranged By:

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book-Manager

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

    

DEFINITIONS

   1     1.1    Definitions    1     1.2    Computation of Time Periods and
Dollar Equivalents    14     1.3    Accounting Terms    14     1.4    Exchange
Rates; Currency Equivalents    14     1.5    Redenomination of Certain Available
Foreign Currencies    14     1.6    Times of Day    15

ARTICLE II

    

CREDIT FACILITIES

   15     2.1    Revolving Loans    15     2.2    Competitive Loan Subfacility
   17

ARTICLE III

    

OTHER PROVISIONS RELATING TO CREDIT FACILITIES

   20     3.1    Default Rate    20     3.2    Extension and Conversion    20  
  3.3    Prepayments    20     3.4    Termination and Reduction of the Revolving
Commitment    21     3.5    Fees    21     3.6    LIBOR Reserve Compensation   
22     3.7    Capital Adequacy    22     3.8    Unavailability    23     3.9   
Illegality    23     3.10    Requirements of Law    24     3.11    Inability To
Determine Interest Rate    25     3.12    Replacement of Lenders    26     3.13
   Taxes    26     3.14    Indemnity    28     3 15    Pro Rata Treatment    29
    3.16    Sharing of Payments    30     3.17    Payments, Computations, Etc   
31

 

i



--------------------------------------------------------------------------------

    3.18   Obligation of Lenders to Mitigate    32     3.19   Evidence of Debt
   33

ARTICLE IV

    

CONDITIONS

   33     4.1   Conditions to Closing    33     4.2   Conditions to All
Extensions of Credit    35

ARTICLE V

    

REPRESENTATIONS AND WARRANTIES

   36     5.1   Financial Condition    36     5.2   Organization; Existence   
36     5.3   Power; Authorization; Enforceable Obligations    36     5.4  
Conflict    37     5.5   No Material Litigation    37     5.6   No Default    37
    5.7   Taxes    37     5.8   ERISA    37     5.9   Governmental Regulations,
Etc    38     5.10   Purpose of Extensions of Credit    38     5.11   Compliance
with Laws; Contractual Obligations    39     5.12   Accuracy and Completeness of
Information    39     5.13   Environmental Matters    39

ARTICLE VI

    

AFFIRMATIVE COVENANTS

   40     6.1   Financial Statements    40     6.2   Certificates; Other
Information    41     6.3   Notices    42     6.4   Maintenance of Existence and
Compliance with Law    42     6.5   Maintenance of Property; Insurance    42    
6.6   Inspection of Property Books and Records; Discussions    43     6.7  
Consolidated Funded Debt to Total Capitalization Ratio    43     6.8   Use of
Proceeds    43

ARTICLE VII

    

NEGATIVE COVENANTS

   43

 

ii



--------------------------------------------------------------------------------

    7.1   Funded Debt of Subsidiaries    43     7.2   Negative Pledge    43    
7.3   Consolidation, Merger and Sale of Assets    45     7.4   Transactions with
Affiliates    45     7.5   Permitted Investments    45     7.6   Limitation on
Certain Restrictions    46

ARTICLE VIII

         EVENTS OF DEFAULT    46     8.1   Events of Default    46     8.2  
Acceleration; Remedies    48

ARTICLE IX

         AGENCY PROVISIONS    48     9.1   Appointment    48     9.2  
Delegation of Duties    49     9.3   Exculpatory Provisions    49     9.4  
Reliance on Communications    49     9.5   Notice of Default    50     9.6  
Non-Reliance on Administrative Agent and Other Lenders    50     9.7  
Indemnification    51     9.8   Administrative Agent in its Individual Capacity
   51     9.9   Successor Administrative Agent    51     9.10   Arrangers and
Book Managers    52

ARTICLE X

         MISCELLANEOUS    52     10.1   Notices    52     10.2   Right of
Set-Off    52     10.3   Benefit of Agreement    53     10.4   No Waiver;
Remedies Cumulative    55     10.5   Expenses; Indemnification    55     10.6  
Amendments, Waivers and Consents    56     10.7   Counterparts    57     10.8  
Headings    57     10.9   Survival    57

 

iii



--------------------------------------------------------------------------------

    10.10   Governing Law; Submission to Jurisdiction; Venue    57     10.11  
Confidentiality    58     10.12   Severability    58     10.13   Entirety    58
    10.14   Binding Effect; Termination    59     10.15   Judgment Currency   
59     10.16   USA PATRIOT Act Notice    59

 

iv



--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule 1.1(a)

  

Form of Account Designation Letter

Schedule 1.1(b)

  

Joint Ventures

Schedule 2.1(a)

  

Schedule of Lenders and Commitments

Schedule 2.1(b)(i)

  

Form of Notice of Borrowing

Schedule 2. 1(e)

  

Form of Revolving Note

Schedule 2. 2(b)-1

  

Form of Competitive Bid Request

Schedule 2.2(b)-2

  

Form of Notice of Receipt of Competitive Bid Request

Schedule 2.2(c)

  

Form of Competitive Bid

Schedule 2.2(e)

  

Form of Competitive Bid Accept/Reject Letter

Schedule 3.2

  

Form of Notice of Extension/Conversion

Schedule 3.17(b)

  

Place of Payments

Schedule 4.1(c)(v)

  

Secretary’s Certificate

Schedule 5.5

  

Description of Legal Proceedings

Schedule 5.7

  

Taxes

Schedule 5.13

  

Environmental Matters

Schedule 6.2(a)

  

Form of Officer’s Compliance Certificate

Schedule 7.1

  

Subsidiary Funded Debt

Schedule 7.2

  

Liens

Schedule 10.1

  

Notices

Schedule 10.3(b)

  

Form of Assignment and Acceptance

 

v



--------------------------------------------------------------------------------

364-DAY REVOLVING CREDIT AGREEMENT

 

THIS 364-DAY REVOLVING CREDIT AGREEMENT dated as of October 1, 2004 (the “Credit
Agreement”), is by and among NUCOR CORPORATION, a Delaware corporation (the
“Borrower”), the lenders named herein and such other lenders as may become a
party hereto (the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower has requested that the Lenders provide a $125 million
revolving credit facility for the purposes hereinafter set forth; and

 

WHEREAS, the Lenders have agreed to make the requested credit facility available
to the Borrower on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions. As used in this Credit Agreement, the following terms shall
have the meanings specified below unless the context otherwise requires:

 

“Account Designation Letter” means the Notice of Account Designation Letter
dated the date hereof from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).

 

“Administrative Agent” shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.

 

“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 3.5(c).

 

“Affected Lender” means such term as defined in Section 3.9(a).

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Aggregate Revolving Committed Amount” means the aggregate amount of Revolving
Commitments in effect from time to time, being initially ONE HUNDRED AND
TWENTY-FIVE MILLION DOLLARS ($125,000,000).

 



--------------------------------------------------------------------------------

“Applicable Rate” means for any day, the rate per annum set forth below opposite
the applicable rating for the Borrower’s senior unsecured (non-credit enhanced)
long term debt then in effect, it being understood that the Applicable Rate for
(i) Base Rate Loans shall be the percentage set forth under the column “Base
Rate Margin”, (ii) LIBOR Loans shall be the percentage set forth under the
column “LIBOR Margin”, (iii) the Facility Fee shall be the percentage set forth
under the column “Facility Fee”; and (iv) the Utilization Fee shall be the
percentage set forth under the column “Utilization Fee”:

 

Pricing

Level

--------------------------------------------------------------------------------

  

Rating

(S&P/

Moody’s)

--------------------------------------------------------------------------------

  

Facility

Fee

--------------------------------------------------------------------------------

   

Base Rate

Margin

--------------------------------------------------------------------------------

   

LIBOR

Margin

--------------------------------------------------------------------------------

   

Utilization Fee

(> 50% Usage)

--------------------------------------------------------------------------------

  I    AA-/Aa3 or
better    0.04 %   0.00 %   0.11 %   0.05 % II    A+/A1    0.05 %   0.00 %  
0.15 %   0.05 % III    A/A2    0.07 %   0.00 %   0.18 %   0.075 % IV    A-/A3   
0.08 %   0.00 %   0.32 %   0.075 % V    BBB+/Baa1
or lower    0.10 %   0.00 %   0.40 %   0.10 %

 

The numerical classification set forth under the column “Pricing Level” shall be
established based on the better of ratings by S&P and Moody’s for the Borrower’s
senior unsecured (non-credit enhanced) long term debt (the “Debt Rating”),
provided that such ratings are not more than one Pricing Level apart; and at the
Pricing Level immediately above the lower of the ratings by S&P and Moody’s in
the event the ratings are more than one Pricing Level apart. Initially, the
Applicable Rate shall be determined based upon the Debt Rating specified in the
certificate delivered pursuant to Section 4.1(j). Thereafter, the Applicable
Rate shall be determined and adjusted quarterly on the date five (5) Business
Days after the end of each calendar quarter (each a “Rate Determination Date”)
based on the Debt Rating in effect on the last day of the preceding calendar
quarter and shall be effective until the next Rate Determination Date.
Adjustments in the Applicable Rate shall be effective as to all Loans, existing
and prospective, from the date of adjustment. The Administrative Agent shall
promptly notify the Lenders of changes in the Applicable Rate.

 

“Attributed Principal Amount” means (i) in the case of Capital Leases, the
amount of capital lease obligations determined in accordance with GAAP, (ii) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, and (iii) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account and
making appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

 

“Available Foreign Currency” means (i) Euros, Canadian Dollars, British Pounds
Sterling, Swiss Francs and Japanese Yen and (ii) any other freely available
currency which is freely transferable and freely convertible into Dollars and in
which dealings in deposits are carried on in the London interbank market, which
shall be requested by the Borrower and approved by each Lender.

 

2



--------------------------------------------------------------------------------

“Average Outstanding Loans” means, for any Utilization Period, the sum of the
aggregate principal amount of Loans outstanding under this Credit Agreement as
of the end of each day during such Utilization Period, divided by the number of
days in such Utilization Period.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Secrecy Act” means 31 U.S.C. §§ 5311 et seq., as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.

 

“Base Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater of
(a) the Federal Funds Rate in effect on such day plus  1/2 of 1% or (b) the
Prime Rate in effect on such day. If for any reason the Administrative Agent
shall have reasonably determined (which determination shall be conclusive absent
manifest error) that it is unable after due inquiry to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Base Rate shall be determined without regard to clause (a) of
the first sentence of this definition until the circumstances giving rise to
such inability no longer exist. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Rate, respectively.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Borrower” means Nucor Corporation, a Delaware corporation, as referenced in the
opening paragraph, its successors and permitted assigns.

 

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which commercial banks are open for business in Charlotte, North Carolina and
New York, New York; except that when used in connection with a LIBOR Loan, such
day shall also be a day on which dealings between banks are carried on in
London, England in deposits of Dollars or Available Foreign Currencies, as
applicable. “Business Day” shall also exclude any day on which banks are closed
for dealings when used in connection with Foreign Currency Loans. “Business Day”
shall also exclude any day on which banks are not open for foreign exchange
dealings between banks in the exchange of the home country of such foreign
currency.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.

 

“Commitment Period” means the period from and including the Effective Date to
but not including the earlier of (i) the Termination Date, and (ii) the date on
which the Revolving Commitments terminate in accordance with the provisions of
this Credit Agreement.

 

3



--------------------------------------------------------------------------------

“Competitive Bid” means an offer by a Lender to make a Competitive Loan pursuant
to the terms of Section 2.2.

 

“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender in
accordance with the provisions of Section 2.2. the fixed rate of interest
offered by the Lender making the Competitive Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with the provisions of Section 2.2(b).

 

“Competitive Bid Request Fee” means such fee, if any, agreed upon by the
Borrower and the Administrative Agent payable in connection with each
Competitive Bid Request.

 

“Competitive Loan” means a loan made by a Lender in its discretion pursuant to
the provisions of Section 2.2.

 

“Competitive Loan Lenders” means, at any time, those Lenders which have
Competitive Loans outstanding.

 

“Competitive Loan Maximum Amount” shall have the meaning assigned to such term
in Section 2.2(a).

 

“Consolidated Funded Debt” means Funded Debt of the Borrower and its
subsidiaries on a consolidated basis in accordance with GAAP.

 

“Consolidated Funded Debt to Total Capitalization Ratio” means the ratio of
Consolidated Funded Debt to Consolidated Total Capitalization.

 

“Consolidated Group” means the Borrower and its consolidated subsidiaries as
determined in accordance with GAAP.

 

“Consolidated Net Worth” means shareholders’ equity or net worth of the Borrower
and its subsidiaries on a consolidated basis determined in accordance with GAAP.

 

“Consolidated Total Capitalization” means the sum of Consolidated Funded Debt
plus Consolidated Net Worth.

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the Fee Letter and all other related agreements and documents issued or
delivered hereunder or thereunder or pursuant hereto or thereto.

 

“Debt Rating” shall have the meaning assigned to such term in the definition of
“Applicable Rate”.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Default Rate” means when used with respect to Loans, an interest rate equal to
(a) the Base Rate plus (b) the Applicable Rate, if any, applicable to Base Rate
Loans plus (c) 2% per

 

4



--------------------------------------------------------------------------------

annum; provided, however, that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable laws.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (i) has
failed to make a Loan or fund a participation interest required pursuant to the
terms of this Credit Agreement, (ii) has failed to pay to the Administrative
Agent or any Lender an amount owed by such Lender pursuant to the terms of the
Credit Agreement or any other of the Credit Documents, or (iii) has been deemed
insolvent or has become subject to a bankruptcy or insolvency proceeding or to a
receiver, trustee or similar proceeding.

 

“Determination Date” means with respect to any Extension of Credit:

 

(a) in connection with the origination of any new Extension of Credit, the
Business Day which is the earliest of the date such credit is extended, the date
the rate is set or the date the bid is accepted, as applicable;

 

(b) in connection with any extension or conversion or continuation of an
existing Loan, the last Business Day of each month or the Business Day which is
the earlier of the date such advance is extended, converted or continued, and
the date the rate is set, as applicable, in connection with any extension,
conversion or continuation; or

 

(c) the date of any reduction of the Revolving Committed Amount pursuant to the
terms of Section 3.4; and

 

in addition to the foregoing, an additional date each month to be determined by
the Administrative Agent. For purposes of determining availability hereunder,
the rate of exchange for Available Foreign Currency shall be the Spot Rate.

 

“Dollar Amount” means (a) with respect to Dollars or an amount denominated in
Dollars, such amount and (b) with respect to an amount of any Foreign Currency
or an amount denominated in such Foreign Currency, the Dollar Equivalent of such
amount on the applicable date contemplated in this Credit Agreement.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date and inclusive of
all reasonable related costs of conversion, if any, that are actually incurred)
for the purchase of Dollars with such Foreign Currency.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Effective Date” means the date hereof.

 

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

5



--------------------------------------------------------------------------------

“EMU Legislation” means legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

 

“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements or any Governmental Authority or other Requirement of Law
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time be in
effect during the term of this Credit Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with the Borrower within the meaning of Section 4001(a)(14) of
ERISA, or is a member of a group which includes the Borrower and which is
treated as a single employer under Sections 414(b) or (c) of the Code.

 

“ERISA Event” means (i) with respect to any Single Employer Plan or Multiple
Employer Plan, the occurrence of a Reportable Event; (ii) the withdrawal by the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in Section 4001(a)(2) of ERISA), or the termination of a
Multiple Employer Plan; (iii) the distribution of a notice of intent to
terminate or the actual termination of a Plan pursuant to Section 4041(a)(2) or
4041A of ERISA; (iv) the institution of proceedings to terminate or the actual
termination of a Plan by the PBGC under Section 4042 of ERISA; (v) any event or
condition which could reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (vi) the complete or partial withdrawal of the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate from a Multiemployer Plan
or the receipt by the Borrower, any Subsidiary or any ERISA Affiliate that a
Multiemployer Plan is in reorganization; (vii) the conditions for imposition of
a lien under Section 302(f) of ERISA exist with respect to any Plan; or (vii)
the adoption of an amendment to any Plan requiring the provision of security to
such Plan pursuant to Section 307 of ERISA.

 

“Euro” means the single currency of Participating Member States of the European
Union.

 

“Euro Unit” means the currency unit of the Euro.

 

“Event of Default” means such term as defined in Section 8.1.

 

“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender.

 

“Facility Fee” shall have the meaning assigned to such term in Section 3.5.

 

6



--------------------------------------------------------------------------------

“Fee Letter” means that certain letter agreement, dated as of September 22,
2004, between the Administrative Agent, Banc of America Securities LLC and the
Borrower, as amended, modified, supplemented or replaced from time to time.

 

“Fees” means all fees payable pursuant to Section 3.5.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (A) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day and (B) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as reasonably determined by the Administrative Agent.

 

“Foreign Currency” means Available Foreign Currency.

 

“Foreign Currencies Committed Amount” shall have the meaning assigned to such
term in Section 2.1(a).

 

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Available Foreign Currency as determined by the Administrative Agent at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Available Foreign Currency with
Dollars.

 

“Foreign Currency Loan” means any Loan denominated in an Available Foreign
Currency.

 

“Funded Debt” means, with respect to any Person, without duplication, (i) all
indebtedness for borrowed money, (ii) all obligations evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (iii) all obligations to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) the Attributed Principal Amount of Capital Leases,
Securitization Transactions and Synthetic Leases, (v) all Funded Debt of any
partnership or joint venture, but only to the extent (A) of recourse to such
Person for payment thereof or (B) that, for purposes of Section 6.7 hereof, such
Funded Debt of such partnership or joint venture is consolidated, in accordance
with GAAP, in the financial statements of the Consolidated Group, (vi) the
maximum amount of standby letters of credit issued or bankers’ acceptance
facilities created for the account of such Person, and (vii) Support Obligations
in respect of Funded Debt of another Person in connection with, related to or
supporting Funded Debt or issued as performance-based letters of credit (other
than trade letters of credit).

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.

 

7



--------------------------------------------------------------------------------

“Government Acts” has the meaning set forth in Section 3.20.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, commission, instrumentality or regulatory body.

 

“Interest Payment Date” means (a) as to any Base Rate Loan, the last day of each
March, June, September and December, the date of repayment of principal of such
Loan and the later of (i) the Termination Date and (ii) if applicable, the
extended repayment date set forth in Section 2.1(g) and (b) as to any LIBOR Loan
or Competitive Loan, the last day of each Interest Period for such Loan, the
date of repayment of principal of such Loan and on the later of (i) the
Termination Date and (ii) if applicable, the extended repayment date set forth
in Section 2.1(g), and in addition where the applicable Interest Period is more
than three months, then also on the date three months from the beginning of the
Interest Period, and each three months thereafter. If an Interest Payment Date
falls on a date which is not a Business Day, such Interest Payment Date shall be
deemed to be the next succeeding Business Day, except that in the case of LIBOR
Loans where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day.

 

“Interest Period” means, (a) as to any LIBOR Loan, a period of one, two, three
or six month’s duration, as the Borrower may elect, commencing in each case, on
the date of the borrowing (including conversions, extensions and renewals) and
(b) as to any Competitive Loan, a period of not less than seven nor more than
180 days’ duration, as the Borrower may request and the Competitive Lender may
agree in accordance with the provisions of Section 2.2; provided, however, (i)
if any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that in the case of LIBOR Loans where the next succeeding Business Day falls in
the next succeeding calendar month, then on the next preceding Business Day),
(ii) no Interest Period shall extend beyond the later of (x) the Termination
Date and (y) if applicable, the extended repayment date set forth in Section 2.
1(g), and (iii) in the case of LIBOR Loans, where an Interest Period begins on a
day for which there is no numerically corresponding day in the calendar month in
which the Interest Period is to end, such Interest Period shall end on the last
day of such calendar month.

 

“Investment” means all investments, in cash or by delivery of property made,
directly or indirectly in, to or from any Person, whether by acquisition of
shares of capital stock or other equity interest, property, assets, indebtedness
or other obligations or securities or by loan advance, capital contribution or
otherwise.

 

“Joint Ventures” means (i) those entities listed on Schedule 1.1(b) and (ii) any
other non-public Subsidiaries in which the Borrower, directly or indirectly,
owns and controls less than 80% of the capital stock or other equity interest
having ordinary voting power to elect directors or other managers of such
Subsidiary and where the remaining ownership and control of such Subsidiary is
held by an independent entity with whom the Borrower, or one of its
Subsidiaries, is engaged in a business venture.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, and their successors and assigns.

 

8



--------------------------------------------------------------------------------

“LIBOR Loan” means any Loan bearing interest at a rate determined by reference
to the LIBOR Rate.

 

“LIBOR Rate” means for any Interest Period with respect to a LIBOR Loan, a rate
per annum determined by the Administrative Agent pursuant to the following
formula:

 

LIBOR Rate    =        LIBOR Base Rate         1.00 – LIBOR Reserve Percentage
    

 

Where,

 

“LIBOR Base Rate” means, for any Interest Period with respect to a LIBOR Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBOR Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

 

“LIBOR Reserve Percentage” means for any day, that percentage (expressed as a
decimal) which is in effect from time to time under Regulation D of the Board of
Governors of the Federal Reserve System (or other applicable authority or any
successor thereof), as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of LIBOR Loans is determined),
whether or not Lender has any eurocurrency liabilities subject to such reserve
requirement at that time. LIBOR Loans shall be deemed to constitute eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credits for proration, exceptions or offsets that may be available
from time to time to a Lender. The LIBOR Rate shall be adjusted automatically on
and as of the effective date of any change in the LIBOR Reserve Percentage.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).

 

9



--------------------------------------------------------------------------------

“Loan” or “Loans” means the Revolving Loans and/or Competitive Loans, as well as
any term loan arising under Section 2.1(g).

 

“Material Adverse Effect” means a material adverse effect on the business,
operations, property or financial condition of the Borrower and its Subsidiaries
taken as a whole.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials, or wastes, defined or regulated as
such in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan which the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate and at least one employer other than the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate are contributing
sponsors.

 

“Multi-Year Credit Agreement” means that Multi-Year Revolving Credit Agreement
dated as of October 4, 2002, as amended and modified, among the Borrower, the
Lenders identified therein and Wachovia Bank, National Association, as
Administrative Agent.

 

“National Currency Unit” means a fraction or multiple of one Euro Unit expressed
in units of the former national currency of a Participating Member State.

 

“Non-Excluded Taxes” means such term as is defined in Section 3.13.

 

“Note” or “Notes” means any Revolving Note.

 

“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Schedule 2.1(b)(i), as required by Section 2.1(b)(i).

 

“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Schedule 3.2, as required by Section
3.2.

 

“Participating Member State” means each country so described in any EMU
Legislation.

 

“Participation Interest” means the purchase by a Lender of a participation in
Loans as provided in Section 3.16.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

10



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its prime rate in effect at its principal office
in Charlotte, North Carolina, with each change in the Prime Rate being effective
on the date such change is publicly announced as effective (it being understood
and agreed that the Prime Rate is a reference rate used by Bank of America in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit by Bank of America to any
debtor).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Proposed Lender” means such term as defined in Section 3.12.

 

“Register” shall have the meaning given such term in Section 10.3(c).

 

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

 

“Requesting Lender” shall have the meaning assigned to such term in Section
3.12.

 

“Required Lenders” means, at any time, Lenders having more than fifty percent
(50%) of the Revolving Commitment, or if the Revolving Commitments have been
terminated, Lenders having more than fifty percent (50%) of the aggregate
principal Dollar Amount (determined as of the most recent Determination Date) of
Loans outstanding (taking into account in each case Participation Interests or
obligation to participate therein); provided that the Revolving Commitment of,
and outstanding principal Dollar Amount (determined as of the most recent
Determination Date) of Loans (taking into account Participation Interests
therein) owing to, a Defaulting Lender shall be excluded for purposes hereof in
making a determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law (whether statutory or common), treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
property is subject.

 

“Responsible Officer” means the Chief Executive Officer, President, Chief
Financial Officer, the Controller, any Vice President and the Treasurer of the
Borrower.

 

“Revaluation Date” means each of the following: (a) each date of a making of a
LIBOR Loan denominated in an Available Foreign Currency, (b) each date of a
continuation of a LIBOR

 

11



--------------------------------------------------------------------------------

Loan denominated in an Available Foreign Currency; and (c) such additional dates
as the Administrative Agent or the Required Lenders shall specify.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal Dollar Amount at
any time outstanding of up to such Lender’s Revolving Committed Amount as
specified in Schedule 2.1(a), as such amount may be reduced from time to time in
accordance with the provisions hereof.

 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a decimal) the numerator of which is the Revolving Commitment of such Lender
at such time and the denominator of which is the Aggregate Revolving Committed
Amount at such time. The initial Revolving Commitment Percentages are set out on
Schedule 2.1 (a).

 

“Revolving Committed Amount” means, collectively, the aggregate amount of all of
the Revolving Commitments and, individually, the amount of each Lender’s
Revolving Commitment as specified in Schedule 2.1(a).

 

“Revolving Loans” shall have the meaning assigned to such term in Section 2.1
(a).

 

“Revolving Note” or “Revolving Notes” means the promissory notes of the Borrower
in favor of each of the Lenders evidencing the Revolving Loans and Competitive
Loans in substantially the form attached as Schedule 2.1 (e), individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions pursuant to which a member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payment receivables, rights to future lease payments or residuals or similar
rights to payment (the “securitization receivables”) to a special purpose
subsidiary or affiliate (a “securitization subsidiary”) or any other Person.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

 

“Spot Rate” means the rate quoted by Bank of America as the spot rate for the
applicable currency for the purchase by Bank of America of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m., Charlotte, North Carolina time, on the date two
Business Days prior to the date as of which the foreign exchange computation is
made.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time,

 

12



--------------------------------------------------------------------------------

any class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) are at the time owned by such
Person directly or indirectly through Subsidiaries. Unless otherwise identified,
“Subsidiary” or “Subsidiaries” shall mean Subsidiaries of the Borrower.

 

“Support Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such indebtedness against loss in respect thereof. The amount of any
Support Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the indebtedness in respect of which
such Support Obligation is made.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where the
transaction is considered borrowed money indebtedness for tax purposes, but is
classified as a operating lease under GAAP.

 

“TARGET” means the Trans-European Automated Real-time Gross settlement Express
Transfer system.

 

“TARGET Business Day” means a day when TARGET is scheduled to be open for
business.

 

“Termination Date” means the date 364 days following the Effective Date.

 

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

 

“Utilization Fee” shall have the meaning assigned to such term in Section
3.5(d).

 

“Utilization Period” means each calendar quarter, except that the initial
Utilization Period shall commence on the Effective Date and the final
Utilization Period shall end on the Termination Date.

 

13



--------------------------------------------------------------------------------

1.2 Computation of Time Periods and Dollar Equivalents.

 

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.

 

References herein to minimum Dollar Amounts and integral multiples stated in
Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to approximate Foreign Currency Equivalents.

 

1.3 Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 6.1 hereof (or,
prior to the delivery of the first financial statements pursuant to Section 6.1
hereof, consistent with the annual audited financial statements referenced in
Section 5.1(a) hereof); provided, however, if (a) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Administrative Agent or the Required Lenders shall so
object in writing within 30 days after delivery of such financial statements,
then such calculations shall be made on a basis consistent with the most recent
financial statements delivered by the Borrower to the Lenders as to which no
such objection shall have been made.

 

1.4 Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Extensions of Credit and amounts outstanding hereunder denominated in Available
Foreign Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Borrower hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Credit
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent.

 

(b) Wherever in this Credit Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Extension of
Credit or Loan is denominated in an Available Foreign Currency, such amount
shall be the relevant Foreign Currency Equivalent of such Dollar amount (rounded
to the nearest 1,000 units of such Available Foreign Currency), as determined by
the Administrative Agent.

 

1.5 Redenomination of Certain Available Foreign Currencies.

 

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful

 

14



--------------------------------------------------------------------------------

currency after the date hereof shall be redenominated into Euro at the time of
such adoption (in accordance with the EMU Legislation). If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Credit Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Extension of Credit
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Extension of
Credit, at the end of the then current Interest Period.

 

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

ARTICLE II

 

CREDIT FACILITIES

 

2.1 Revolving Loans.

 

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make revolving credit loans
in Dollars and Available Foreign Currencies (the “Revolving Loans”) to the
Borrower from time to time in the amount of such Lender’s Revolving Commitment
Percentage of such Revolving Loans for the purposes hereinafter set forth;
provided that (i) with regard to the Lenders collectively, the aggregate
principal Dollar Amount (determined as of the most recent Determination Date) of
Loans outstanding at any time shall not exceed the Aggregate Revolving Committed
Amount, (ii) with regard to each Lender individually, the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of such
Lender’s Revolving Commitment Percentage of Revolving Loans outstanding at any
time shall not exceed such Lender’s Revolving Committed Amount, and (iii) the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of Loans in Available Foreign Currencies shall not at any
time exceed EIGHTY-FIVE MILLION DOLLARS ($85,000,000) (the “Foreign Currencies
Committed Amount”). Revolving Loans may consist of Base Rate Loans or LIBOR
Loans, or a combination thereof, as the Borrower may request, and Revolving
Loans denominated in Available Foreign Currencies shall consist solely of LIBOR
Loans, and may be repaid and reborrowed in accordance with the provisions
hereof.

 

(b) Revolving Loan Borrowings.

 

(i) Notice of Borrowing. The Borrower shall request a Revolving Loan borrowing
by written notice (or telephone notice promptly confirmed in writing) to the
Administrative Agent not later than 11:00 A.M. (Charlotte, North Carolina time)
on the Business Day of the requested borrowing in the case of Base Rate Loans
denominated in

 

15



--------------------------------------------------------------------------------

Dollars, on the third Business Day prior to the date of the requested borrowing
in the case of LIBOR Loans denominated in Dollars, and on the fifth Business Day
prior to the date of the requested borrowing in the case of all Loans
denominated in Available Foreign Currencies. Each such request for borrowing
shall be irrevocable and shall specify (A) that a Revolving Loan is requested,
(B) the date of the requested borrowing (which shall be a Business Day), (C) the
currency and aggregate principal amount to be borrowed, and (D) whether the
borrowing shall be comprised of Base Rate Loans, LIBOR Loans or a combination
thereof, and if LIBOR Loans are requested, the Interest Period(s) therefor. If
the Borrower shall fail to specify in any such Notice of Borrowing (I) an
applicable Interest Period in the case of a LIBOR Loan, then such notice shall
be deemed to be a request for an Interest Period of one month, or (II) the type
of Revolving Loan requested, then such notice shall be deemed to be a request
for a Base Rate Loan hereunder, in the case of Revolving Loans denominated in
Dollars, or a LIBOR Loan in any other case. The Administrative Agent shall give
notice to each Lender promptly upon receipt of each Notice of Borrowing pursuant
to this Section 2.1(b)(i), the contents thereof and each such Lender’s share of
any borrowing to be made pursuant thereto.

 

(ii) Minimum Amounts. Each Revolving Loan shall be in a minimum aggregate
principal Dollar Amount of $5,000,000, in the case of LIBOR Loans, or $1,000,000
(or the remaining Revolving Committed Amount, if less), in the case of Base Rate
Loans, and integral multiples of $1,000,000 in excess thereof.

 

(iii) Advances. Each Lender will make its Revolving Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the Borrower as specified in Section 3.17(b). or in such other manner
as the Administrative Agent may specify in writing, by 12:00 noon (Charlotte,
North Carolina time or local time where the deposit is to be made in Available
Foreign Currency) on the date specified in the applicable Notice of Borrowing in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrower by the Administrative Agent by crediting
the account designated by the Borrower with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

 

(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the earlier of (i) the Termination Date and (ii) the date
that the Loans are accelerated pursuant to Section 8.2. Additionally, Revolving
Loan payments may be due in part in accordance with Section 3.3(b).

 

(d) Interest. Subject to the provisions of Section 3.1:

 

(i) Base Rate Loans. During such periods as Revolving Loans shall comprise in
whole or in part Base Rate Loans, such Base Rate Loans shall bear interest at a
per annum rate equal to the Base Rate plus the Applicable Rate;

 

(ii) LIBOR Loans. During such periods as Revolving Loans shall comprise in whole
or in part LIBOR Loans, such LIBOR Loans shall bear interest at a per annum rate
equal to the LIBOR Rate plus the Applicable Rate.

 

16



--------------------------------------------------------------------------------

Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).

 

(e) Revolving Notes. The Revolving Loans shall, at the option of each Lender, be
evidenced by a duly executed Revolving Note in favor of each Lender in the form
of Schedule 2.1(e) attached hereto.

 

(f) Maximum Number of LIBOR Loans. The Borrower will be limited to a maximum
number of eight (8) LIBOR Loans outstanding at any time. For purposes hereof,
LIBOR Loans with separate or different Interest Periods will be considered as
separate LIBOR Loans even if their Interest Periods expire on the same date.

 

(g) Term Out Option. The Borrower may convert the outstanding Revolving Loans to
a term loan effective on the Termination Date, which shall be due and payable in
full on the date that is 364 days subsequent to such Termination Date; provided
that (i) the Borrower shall have delivered to the Administrative Agent a written
notice electing such conversion at least thirty (30) days prior to the
Termination Date and (ii) no Event of Default exists and is continuing on the
date the notice is provided or on the Termination Date. Initially, the
Applicable Rate on Loans outstanding during the period of the term loan as set
forth herein shall be determined based upon the Debt Rating on the Termination
Date plus the Utilization Fee. Thereafter, the Applicable Rate shall be
determined and adjusted quarterly on the date five (5) Business Days after the
next Rate Determination Date based on the Debt Rating in effect on the last day
of the preceding calendar quarter and shall be effective until the next
succeeding Rate Determination Date. A Facility Fee will be payable during such
period. No additional borrowings may be made during the period of the term loan
and any amounts repaid on the Revolving Loans outstanding during such period may
not be reborrowed. The Administrative Agent shall promptly forward any written
notice received from the Borrower pursuant to this subsection to the Lenders.

 

2.2 Competitive Loan Subfacility.

 

(a) Competitive Loans. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, the Borrower
may, during the Commitment Period, request and each Lender may, in its sole
discretion, agree to make, Competitive Loans in Dollars and Available Foreign
Currencies to the Borrower; provided, however, that (i) the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of
outstanding Competitive Loans shall not at any time exceed SIXTY-FIVE MILLION
DOLLARS ($65,000,000) (the “Competitive Loan Maximum Amount”), and (ii) with
regard to the Lenders collectively, the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of Loans outstanding at
any time shall not exceed the Aggregate Revolving Committed Amount. Each
Competitive Loan shall be in an aggregate principal Dollar Amount not less than
$5,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining portion of the Competitive Loan Maximum Amount, if less).

 

(b) Competitive Bid Requests. The Borrower may solicit Competitive Bids by
delivery of a Competitive Bid Request substantially in the form of Schedule 2.
2(b)-1 to the Administrative Agent by 12:00 Noon (Charlotte, North Carolina
time) on a Business Day not less than three (3) nor more than four (4) Business
Days prior to the date of a requested

 

17



--------------------------------------------------------------------------------

Competitive Loan borrowing. A Competitive Bid Request shall specify (i) the date
of the requested Competitive Loan borrowing (which shall be a Business Day),
(ii) the currency and amount of the requested Competitive Loan borrowing and
(iii) the applicable Interest Periods requested. The Administrative Agent shall,
promptly following its receipt of a Competitive Bid Request under this
subsection (b), notify the affected Lenders of its receipt and the contents
thereof and invite the Lenders to submit Competitive Bids in response thereto.
The form of such notice is provided in Schedule 2.2(b)-2. No more than three (3)
Competitive Bid Requests (i.e., the Borrower may request Competitive Bids for no
more than three (3) different Interest Periods at any one time) shall be
submitted at any one time and Competitive Bid Requests may be made no more
frequently than once every five (5) Business Days.

 

(c) Competitive Bid Procedure. Each Lender may, in its sole discretion, make one
or more Competitive Bids to the Borrower in response to a Competitive Bid
Request. Each Competitive Bid must be received by the Administrative Agent not
later than 10:00 A.M. (Charlotte, North Carolina time) on the Business Day next
succeeding the date of receipt by the Administrative Agent of the related
Competitive Bid Request. A Lender may offer to make all or part of the requested
Competitive Loan borrowing and may submit multiple Competitive Bids in response
to a Competitive Bid Request. The Competitive Bid shall specify (i) the
particular Competitive Bid Request as to which the Competitive Bid is submitted,
(ii) the currency and the minimum (which shall be not less than $1,000,000 and
integral multiples of $500,000 in excess thereof) and maximum principal Dollar
Amounts of the requested Competitive Loan or Loans as to which the Lender is
willing to make, and (iii) the applicable interest rate or rates and Interest
Period or Periods therefor. The form of such Competitive Bid is provided in
Schedule 2.2(c). A Competitive Bid submitted by a Lender in accordance with the
provisions hereof shall be irrevocable. The Administrative Agent shall promptly
notify, but in no event later than 10:30 A.M. (Charlotte, North Carolina time),
the Borrower of all Competitive Bids made and the terms thereof. The
Administrative Agent shall send a copy of each of the Competitive Bids to the
Borrower for its records as soon as practicable (and in any event within two (2)
Business Days following receipt of the bids).

 

(d) Submission of Competitive Bids by Agent. If the Administrative Agent, in its
capacity as a Lender, elects to submit a Competitive Bid in response to any
Competitive Bid Request, it shall submit such Competitive Bid directly to the
Borrower one-half of an hour earlier than the latest time at which the other
Lenders are required to submit their Competitive Bids to the Administrative
Agent in response to such Competitive Bid Request pursuant to subsection (c)
above.

 

(e) Acceptance of Competitive Bids. The Borrower may, in its sole and absolute
discretion, subject only to the provisions of this subsection (e), accept or
refuse any Competitive Bid offered to it. To accept a Competitive Bid, the
Borrower shall give telephone notification, which shall be binding, by 11:30
A.M. (Charlotte, North Carolina time) and confirmed with written notification
substantially in the form of Schedule 2.2(e) of its acceptance of any or all
such Competitive Bids to the Administrative Agent by 1:30 P.M. (Charlotte, North
Carolina time) on the latest date on which notice of election to make a
Competitive Bid is to be given to the Administrative Agent by the Lenders;
provided, however, (i) the failure by the Borrower to give timely notice of its
acceptance of a Competitive Bid shall be deemed to be a refusal thereof, (ii)
the Borrower may accept Competitive Bids within any one Interest Period only in
ascending order of rates, (iii) the aggregate amount of Competitive Bids
accepted by the Borrower shall not

 

18



--------------------------------------------------------------------------------

exceed the principal amount specified in the Competitive Bid Request, (iv) the
Borrower may accept a portion of a Competitive Bid in the event, and to the
extent, acceptance of the entire amount thereof would cause the Borrower to
exceed the principal amount specified in the Competitive Bid Request, subject
however to the minimum amounts provided herein (and provided that where two or
more Lenders submit such a Competitive Bid at the same Competitive Bid Rate and
for the same Interest Period, then pro rata between or among such Lenders) and
(v) no bid shall be accepted for a Competitive Loan unless such Competitive Loan
is in a minimum principal Dollar Amount of $1,000,000 and integral multiples of
$500,000 in excess thereof, except that where a portion of a Competitive Bid is
accepted in accordance with the provisions of subsection (iv) hereof, then in a
minimum principal Dollar Amount of $500,000 and integral multiples of $100,000
in excess thereof (but not in any event less than the minimum amount specified
in the Competitive Bid), and in calculating the pro rata allocation of
acceptances of portions of multiple bids at a particular Competitive Bid Rate
pursuant to subsection (iv) hereof, the amounts shall be rounded to integral
multiples of $100,000 in a manner which shall be in the discretion of the
Borrower. A notice of acceptance of a Competitive Bid given by the Borrower in
accordance with the provisions hereof shall be irrevocable. The Administrative
Agent shall, not later than 12:00 Noon (Charlotte, North Carolina time) on the
date of receipt by the Administrative Agent of a notification from the Borrower
of its acceptance and/or refusal of Competitive Bids, notify each affected
Lender of its receipt and the contents thereof. Upon its receipt from the
Administrative Agent of notification of the Borrower’s acceptance of its
Competitive Bid in accordance with the terms of this subsection (e), each
successful bidding Lender will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted.

 

(f) Funding of Competitive Loans. Each Lender which is to make a Competitive
Loan shall make its Competitive Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Schedule 10.1, or at such other office as the Administrative Agent
may designate in writing, by 1:30 P.M. (Charlotte, North Carolina time) on the
date specified in the Competitive Bid Request in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Borrower by crediting the account designated by the Borrower.

 

(g) Maturity of Competitive Loans. Each Competitive Loan shall mature and be due
and payable in full on the last day of the Interest Period applicable thereto,
unless accelerated sooner pursuant to Section 8.2. Unless the Borrower shall
give notice to the Administrative Agent otherwise, the Borrower shall be deemed
to have requested a Revolving Loan borrowing in the principal amount and
currency of the maturing Competitive Loan, the proceeds of which will be used to
repay such Competitive Loan.

 

(h) Interest on Competitive Loans. Subject to the provisions of Section 3.1,
Competitive Loans shall bear interest in each case at the Competitive Bid Rate
applicable thereto. Interest on Competitive Loans shall be payable in arrears on
each Interest Payment Date.

 

(i) Competitive Loan Notes. The Competitive Loans made by each Lender shall be
evidenced by a Revolving Note.

 

19



--------------------------------------------------------------------------------

 

ARTICLE III

 

OTHER PROVISIONS RELATING TO CREDIT FACILITIES

 

3.1 Default Rate. Upon the occurrence, and during the continuance, of an Event
of Default, any principal of and, to the extent permitted by law, interest on
the Loans and any other amounts then due and owing hereunder or under the other
Credit Documents shall, at the discretion of the Required Lenders or the
Administrative Agent, bear interest, payable on demand, at a fluctuating
interest rate per annum at all times equal to the Default Rate.

 

3.2 Extension and Conversion. The Borrower shall have the option, on any
Business Day, to extend existing Loans into a subsequent permissible Interest
Period or to convert Loans into Loans of another interest rate type; provided,
however, that (i) except as provided in Sections 3.8, 3.9 and 3.11, LIBOR Loans
may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto, (ii) any LIBOR loan may be extended, and any Base
Rate Loan may be converted to a LIBOR Loan only if the conditions in Section 4.2
have been satisfied, (iii) Loans extended as, or converted into, LIBOR Loans
shall be subject to the terms of the definition of “Interest Period” set forth
in Section 1.1 and shall be in such minimum amounts as provided in Section
2.1(b)(ii), and (iv) any request for extension of or conversion to a LIBOR Loan
which shall fail to specify an Interest Period shall be deemed to be a request
for an Interest Period of one month. Each such extension or conversion shall be
effected by the Borrower by giving a Notice of Extension/Conversion (or
telephone notice promptly confirmed in writing) to the Administrative Agent
prior to 11:00 A.M. (Charlotte, North Carolina time) on the Business Day of, in
the case of the conversion of a LIBOR Loan into a Base Rate Loan, and on the
third Business Day prior to, in the case of the extension of a LIBOR Loan as, or
conversion of a Base Rate Loan into, a LIBOR Loan, the date of the proposed
extension or conversion, specifying (A) the date of the proposed extension or
conversion, (B) the Loans to be so extended or converted, (C) the types of Loans
into which such Loans are to be converted and, if appropriate, (D) the
applicable Interest Periods with respect thereto. Each request for extension or
conversion shall be irrevocable and shall constitute a representation and
warranty by the Borrower of the matters specified in subsections (a) through (d)
of Section 4.2. In the event the Borrower fails to request extension of or
conversion to any LIBOR Loan in accordance with this Section, or any such
conversion or extension is not permitted or required by this Section, then (i)
in the case of a LIBOR Loan denominated in Dollars, such LIBOR Loan shall be
continued as a LIBOR Loan denominated in Dollars at the end of the Interest
Period applicable thereto for an Interest Period of one month, and (ii) in the
case of LIBOR Loans in an Available Foreign Currency, such LIBOR Loan shall be
automatically continued as a LIBOR Loan in the same Available Foreign Currency,
for an Interest Period of one month. The Administrative Agent shall give each
Lender notice as promptly as practicable of any such proposed extension or
conversion affecting any Loan.

 

3.3 Prepayments.

 

(a) Voluntary Prepayments. Loans may be repaid in whole or in part without
premium or penalty; provided that (i) LIBOR Loans and Competitive Loans may be
prepaid only upon three (3) Business Days’ prior written notice to the
Administrative Agent, and Base Rate Loans may be prepaid only upon at least one
(1) Business Day’s prior written notice to the Administrative Agent, (ii)
prepayments of LIBOR Loans must be accompanied by payment of

 

20



--------------------------------------------------------------------------------

any amounts owing under Section 3.14, and (iii) partial prepayments shall be in
minimum principal Dollar Amounts of $5,000,000, and in integral multiples of
$1,000,000 in excess thereof.

 

(b) Mandatory Prepayments. If at any time, (A) the aggregate principal Dollar
Amount (determined as of the most recent Determination Date) of Loans shall
exceed the Aggregate Revolving Committed Amount, (B) the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of Loans in
Available Foreign Currencies shall exceed the Foreign Currencies Committed
Amount or (C) the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of Competitive Loans shall exceed the Competitive
Loan Maximum Amount, the Borrower shall immediately make payment on the Loans in
an amount sufficient to eliminate such excess amount.

 

(c) Application of Mandatory Repayments. Mandatory prepayments made pursuant to
Section 3.3(b) shall be applied first to Revolving Loans which are Base Rate
Loans, and then to Revolving Loans which are LIBOR Loans in direct order of
Interest Period maturities, and then (after all Revolving Loans have been
repaid) to Competitive Loans in direct order of Interest Period maturities. All
mandatory prepayments made pursuant to Section 3.3(b) shall be subject to
Section 3.14 and be accompanied by interest on the principal amount prepaid
through the date of prepayment. Amounts prepaid hereunder may be reborrowed in
accordance with the provisions hereof.

 

3.4 Termination and Reduction of the Revolving Commitment.

 

(a) Voluntary Reductions. The Revolving Commitments may be terminated or
permanently reduced by the Borrower in whole or in part upon three (3) Business
Days’ prior written notice to the Administrative Agent, provided that (i) after
giving effect to any voluntary reduction, the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of Loans outstanding shall
not exceed the Aggregate Revolving Committed Amount, as reduced, and (ii)
partial reductions shall be in minimum principal Dollar Amounts of $5,000,000,
and in integral multiples of $1,000,000 in excess thereof.

 

(b) Mandatory Reduction. The Revolving Commitments hereunder shall terminate on
the Termination Date.

 

3.5 Fees.

 

(a) Facility Fee. In consideration of the Revolving Commitments hereunder, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
each Lender in accordance with its Applicable Rate a facility fee (the “Facility
Fee”) equal to the Applicable Rate multiplied by the average daily Aggregate
Revolving Committed Amount in effect from time to time, regardless of usage. The
Facility Fee shall be payable quarterly in arrears on the 15th day following the
last day of each calendar quarter for the immediately preceding quarter (or
portion thereof), calculated on an actual/360-day basis, beginning with the
first such date to occur after the Effective Date and ending on the later of (i)
the Termination Date and (ii) if applicable, the extended repayment date set
forth in Section 2.1(g). The Facility Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any

 

21



--------------------------------------------------------------------------------

quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b) Competitive Bid Request Fee. The Borrower agrees to pay to the
Administrative Agent such fees (the “Competitive Bid Request Fee”) in connection
with Competitive Bid Requests hereunder as may be agreed upon between the
Borrower and the Administrative Agent. Unless otherwise agreed, the Competitive
Bid Request Fee shall be paid quarterly in arrears.

 

(c) Administrative Agent’s Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, an annual administrative fee and such
other fees, if any, referred to in the Fee Letter (collectively, the
“Administrative Agent’s Fees”).

 

(d) Utilization Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender in accordance with its Revolving Commitment a
utilization fee (the “Utilization Fee”) equal to the Applicable Rate multiplied
by the average daily Loans outstanding under this Agreement when the Average
Outstanding Loans for any Utilization Period equals or exceeds 50% of the
average of the daily Aggregate Revolving Committed Amount for such Utilization
Period. The Utilization Fee shall be due and payable quarterly in arrears on the
15th day following the last day of each calendar quarter for the immediately
preceding quarter (or portion thereof), calculated on an actual/360-day basis,
beginning with the first such date to occur after the Effective Date. The
Utilization Fee shall be calculated quarterly in arrears and if there is any
change in the Applicable Rate during any quarter, the daily amount shall be
computed and multiplied by the Applicable Rate for each period during which such
Applicable Rate was in effect.

 

3.6 LIBOR Reserve Compensation. For so long as any Lender maintains reserves
against “eurocurrency liabilities” (or any other category of liabilities which
includes deposits by reference to which the interest rate on any LIBOR Loans is
determined), and, as a result, the cost to such Lender of making or maintaining
any of its LIBOR Loans is increased, then such Lender may require the Borrower
to pay, contemporaneously with each payment of interest on such LIBOR Loans of
such Lender, additional interest at a rate per annum up to but not exceeding the
excess of (i) (A) the applicable LIBOR Rate divided by (B) one minus the LIBOR
Reserve Percentage over (ii) the applicable LIBOR Rate. Any Lender wishing to
require payment of such additional interest (x) shall so notify the Borrower and
the Administrative Agent, in which case such additional interest on the LIBOR
Loans of such Lender shall be payable to such Lender at the place indicated in
such notice with respect to each Interest Period commencing at least three (3)
Business Days after the giving of such notice and (y) shall furnish to the
Borrower at least five (5) Business Days prior to each date on which interest is
payable on the LIBOR Loans a certificate setting forth the amount to which such
Lender is then entitled under this Section 3.6 (which shall be consistent with
such Lender’s good faith estimate of the level at which the related reserves are
maintained by it). Each such certificate shall be accompanied by such
information as the Borrower may reasonably request as to the computation set
forth therein.

 

3.7 Capital Adequacy. If any Lender has determined, after the date hereof, that
the adoption or the becoming effective of, or any change in, or any change by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof in the interpretation or administration
of, any applicable law, rule or regulation regarding capital adequacy, or
compliance by such Lender with any request or directive regarding capital

 

22



--------------------------------------------------------------------------------

adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy), then,
upon notice from such Lender to the Borrower, the Borrower shall be obligated to
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction. Each determination by any such Lender of amounts
owing under this Section shall, absent manifest error, be conclusive and binding
on the parties hereto. Such Lender will, upon request, provide a certificate in
reasonable detail as to the amount of such increased cost or reduction in amount
received and method of calculation.

 

3.8 Unavailability. In the event, and on each occasion, that on the day two (2)
Business Days prior to the commencement of any Interest Period for a LIBOR Loan
of any amount, Interest Period or currency, the Administrative Agent shall have
determined or shall have been notified by the Required Lenders (a) that deposits
in the relevant amount in the relevant currency and for the relevant Interest
Period are not available in the relevant market to any Lender, or that
reasonable means do not exist for ascertaining the LIBOR Rate for any such Loan,
or (b) that the rates at which such deposits are being offered will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its LIBOR Loan during such Interest Period, the Administrative Agent shall
promptly give written or telecopy notice of such determination to the Borrower
and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a LIBOR Loan of the affected amount, Interest Period or currency,
or a conversion to or continuation of a LIBOR Loan of the affected amount,
Interest Period or currency shall be deemed rescinded. If the Administrative
Agent at any time determines that: (i) the euro has ceased to be utilized as the
basic accounting unit of the European Community; (ii) for reasons affecting the
market in euros generally, euros are not freely traded between banks
internationally; or (iii) it is illegal, impossible or impracticable for
payments to be made hereunder in euro, then the Administrative Agent may, in its
discretion declare (such declaration to be binding on all the parties hereto)
that any payment made or to be made thereafter which, but for this provision,
would have been payable in the euro shall be made in a component currency of the
euro or Dollars (as selected by the Administrative Agent (the “Selected
Currency”‘) and the amount to be so paid shall be calculated on the basis of the
equivalent of the euro in the Selected Currency). Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.

 

3.9 Illegality.

 

(a) Notwithstanding any other provision herein, if (i) the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
occurring after the Effective Date shall make it unlawful for any Lender to make
or maintain LIBOR Loans as contemplated by this Credit Agreement, or (ii) there
shall have occurred any change in national or international financial, political
or economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it unlawful or impossible
for any Lender to make Loans denominated in any Available Foreign Currency to
the Borrower, as contemplated by this Credit Agreement, then such Lender,
together with Lenders

 

23



--------------------------------------------------------------------------------

giving notice under Sections 3.8 and 3.10, shall be an “Affected Lender” and by
written notice to the Borrower and to the Administrative Agent:

 

(i) such Lender may declare that LIBOR Loans (in the affected currency or
currencies) will not thereafter (for the duration of such unlawfulness or
impossibility) be made by such Lender hereunder, whereupon any request for a
LIBOR Loan (in the affected currency or currencies) shall, as to such Lender
only (A) if such Loan is not a Foreign Currency Loan, be deemed a request for a
Base Rate Loan (unless it should also be illegal for the Affected Lender to
provide a Base Rate Loan, in which case such Loan shall bear interest at a
commensurate rate to be agreed upon by the Administrative Agent and the Affected
Lender, and so long as no Event of Default shall have occurred and be
continuing, the Borrower), unless such declaration shall be subsequently
withdrawn and (B) if such Loan is a Foreign Currency Loan, be deemed to have
been withdrawn, unless such declaration shall be subsequently withdrawn; and

 

(ii) such Lender may require that all outstanding LIBOR Loans or Foreign
Currency Loans (in the affected currency or currencies), as the case may be,
made by it be (A) if such Loans are not Foreign Currency Loans, converted to
Base Rate Loans, in which event all such LIBOR Loans shall be automatically
converted to Base Rate Loans as of the effective date of such notice as provided
in paragraph (b) below or (B) if such Loans are Foreign Currency Loans, repaid
immediately, in which event all such Foreign Currency Loans (in the affected
currency or currencies) shall be required to be repaid in full by the Borrower
as of the effective date of such notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under clauses (i) or (ii)
above with respect to any Loans with are not Foreign Currency Loans, all
payments and prepayments of principal which would otherwise have been applied to
repay the LIBOR Loans that would have been made by such Lender or the converted
LIBOR Loans of such Lender shall instead be applied to repay the Base Rate Loans
made by such Lender in lieu of, or resulting from the conversion, of such LIBOR
Loans.

 

(b) For purposes of this Section 3.9. a notice to the Borrower by any Lender
shall be effective as to each such Loan, if lawful, on the last day of the
Interest Period currently applicable to such Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.

 

3.10 Requirements of Law. If, after the date hereof, the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
applicable to any Lender, or compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Effective Date
(or, if later, the date on which such Lender becomes a Lender):

 

(a) shall subject such Lender to any tax of any kind whatsoever with respect to
any LIBOR Loans made by it or its obligation to make LIBOR Loans, or change the
basis of taxation of payments to such Lender in respect thereof (except for (i)
Non-Excluded Taxes covered by Section 3.13 (including Non-Excluded Taxes imposed
solely by reason of any failure of such Lender to comply with its obligations
under Section 3.13(b)) and (ii) changes in taxes measured

 

24



--------------------------------------------------------------------------------

by or imposed upon the overall net income, or franchise tax (imposed in lieu of
such net income tax), of such Lender or its applicable lending office, branch,
or any affiliate thereof));

 

(b) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

 

(c) shall impose on such Lender any other condition (excluding any tax of any
kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent, in accordance
herewith, the Borrower shall be obligated to promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable, provided that, in any such case,
the Borrower may elect to convert the LIBOR Loans made by such Lender hereunder
to Base Rate Loans by giving the Administrative Agent at least one Business
Day’s notice of such election, in which case the Borrower shall promptly pay to
such Lender, upon demand, without duplication, such amounts, if any, as may be
required pursuant to Section 3.13. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection, it shall provide prompt notice
thereof to the Borrower, through the Administrative Agent, certifying (x) that
one of the events described in this paragraph (a) has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by such Lender and a reasonably detailed explanation of the calculation
thereof. Such a certificate as to any additional amounts payable pursuant to
this subsection submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive and binding on the parties hereto in the
absence of manifest error. This covenant shall survive the termination of this
Credit Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

3.11 Inability To Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have reasonably determined that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the LIBOR Rate for such Interest
Period, the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the Lenders as soon as practicable thereafter. If
such notice is given (a) any Foreign Currency Loans requested to be made on the
first day of such Interest Period shall be made, at the sole option of the
Borrower, in Dollars as Base Rate Loans or such request shall be cancelled, (b)
any affected LIBOR Loans requested to be made on the first day of such Interest
Period shall be made, at the sole option of the Borrower, in Dollars as Base
Rate Loans and (c) any affected Loans that were to have been converted on the
first day of such Interest Period to or continued as LIBOR Loans shall be
converted to or continued, at the sole option of the Borrower, in Dollars as
Base Rate Loans. Until such notice has been withdrawn by the Administrative
Agent, no further LIBOR Loans in the affected

 

25



--------------------------------------------------------------------------------

currency shall be made or continued as such, nor shall the Borrower have the
right to convert Base Rate Loans to such affected LIBOR Loans.

 

3.12 Replacement of Lenders. If any Lender requests compensation pursuant to
Section 3.6, 3.7, 3.10 or 3.13, or any Lender’s obligation to make or continue,
or to convert Loans of any type into the other type of Loan, shall be suspended
pursuant to Section 3.8, 3.9 or 3.11 (any such Lender requesting such
compensation, or whose obligations are so suspended, being herein called a
“Requesting Lender”), the Borrower, upon three Business Days’ notice, may
require that such Requesting Lender transfer all of its right, title and
interest under this Credit Agreement and such Requesting Lender’s Revolving Note
to any bank or other financial institution (a “Proposed Lender”) identified by
the Borrowers that is reasonably satisfactory to the Administrative Agent (i) if
such Proposed Lender agrees to assume all of the obligations of such Requesting
Lender hereunder, and to purchase all of such Requesting Lender’s Loans
hereunder for consideration equal to the aggregate outstanding principal amount
of such Requesting Lender’s Loans, together with interest accrued thereon to the
date of such purchase, and satisfactory arrangements are made for payment to
such Requesting Lender of all other amounts payable hereunder to such Requesting
Lender on or prior to the date of such transfer (including any fees accrued
hereunder and any amounts that would be payable under Article III as if all of
such Requesting Lender’s Loans were being prepaid in full on such date) and (ii)
if such Requesting Lender has requested compensation pursuant to Section 3.6,
3.7, 3.10 or 3.13, such Proposed Lender’s aggregate requested compensation, if
any, pursuant to said Section 3.6, 3.7 or 3.10 with respect to such Requesting
Lender’s Loans is lower than that of the Requesting Lender. Subject to the
provisions of Section 10.3, such Proposed Lender shall be a “Lender” for all
purposes hereunder. Without prejudice to the survival of any other agreement of
the Borrower hereunder the agreements of the Borrower contained in Sections 3.6,
3.7, 3.10, 3.13 and 10.5 (without duplication of any payments made to such
Requesting Lender by the Borrower or the Proposed Lender) shall survive for the
benefit of such Requesting Lender under this Section 3.12 with respect to the
time prior to such replacement.

 

3.13 Taxes.

 

(a) Except as provided below in this subsection, all payments made by the
Borrower under this Credit Agreement and any Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any court, or governmental body, agency or other
official, excluding (A) taxes measured by or imposed upon the overall net income
of any Lender or its applicable lending office, or any branch or affiliate
thereof, and (B) all franchise taxes, branch taxes, taxes on doing business or
taxes on the overall capital or net worth of any Lender or its applicable
lending office, or any branch or affiliate thereof, in each case imposed in lieu
of net income taxes, imposed: (i) by the jurisdiction under the laws of which
such Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof;
or (ii) by reason of any present or former connection between the jurisdiction
imposing such tax and such Lender, applicable lending office, branch or
affiliate other than a connection arising solely from such Lender having
executed, delivered or performed its obligations, or received payment under or
enforced, this Credit Agreement or any Notes. If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings

 

26



--------------------------------------------------------------------------------

(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder or under any Notes, (A) the
amounts so payable to the Administrative Agent or such Lender shall be increased
to the extent necessary to yield to the Administrative Agent or such Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Credit
Agreement and any Notes, provided, however, that the Borrower shall be entitled
to deduct and withhold any Non-Excluded Taxes and shall not be required to
increase any such amounts payable to any Lender that is not incorporated under
the laws of the United States of America or a state thereof if such Lender fails
to comply with the requirements of paragraph (b) of this subsection whenever any
Non-Excluded Taxes are payable by the Borrower, and (B) as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this subsection shall
survive the termination of this Credit Agreement and the payment of the Loans
and all other amounts payable hereunder.

 

(b) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:

 

(i) (A) on or before the date of any payment by the Borrower under this Credit
Agreement or Notes to such Lender, deliver to the Borrower and the
Administrative Agent two (2) duly completed copies of applicable United States
Internal Revenue Service Form W-8BEN or W-8ECI, or successor applicable form, as
the case may be, certifying that it is entitled to receive payments under this
Credit Agreement and any Notes without deduction or withholding of any United
States federal income taxes;

 

(B) deliver to the Borrower and the Administrative Agent two (2) further copies
of any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

 

(C) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; or

 

(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (i) represent to the Borrower
(for the benefit of the Borrower and the Administrative Agent) that it is not a
bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(ii) agree to furnish to the Borrower on or before the date of any payment by
the Borrower, with a copy to the Administrative Agent two (2) accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, or
successor applicable form certifying to such

 

27



--------------------------------------------------------------------------------

Lender’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 881(c) of the Internal
Revenue Code with respect to payments to be made under this Credit Agreement and
any Notes (and to deliver to the Borrower and the Administrative Agent two (2)
further copies of such form on or before the date it expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recently
provided form and, if necessary, obtain any extensions of time reasonably
requested by the Borrower or the Administrative Agent for filing and completing
such forms), and (iii) agree, to the extent legally entitled to do so, upon
reasonable request by the Borrower, to provide to the Borrower (for the benefit
of the Borrower and the Administrative Agent) such other forms as may be
reasonably required in order to establish the legal entitlement of such Lender
to an exemption from withholding with respect to payments under this Credit
Agreement and any Notes;

 

unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder which renders all such
forms inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender so advises the
Borrower and the Administrative Agent. Each Person that shall become a Lender or
a participant of a Lender pursuant to Section 10.3 shall, upon the effectiveness
of the related transfer, be required to provide all of the forms, certifications
and statements required pursuant to this subsection, provided that in the case
of a participant of a Lender the obligations of such participant of a Lender
pursuant to this subsection (b) shall be determined as if the participant of a
Lender were a Lender except that such participant of a Lender shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.

 

3.14 Indemnity. The Borrower shall pay to each Lender and hold each Lender
harmless from any loss or expense which such Lender may sustain or incur
(excluding loss of profit and other than through such Lender’s gross negligence
or willful misconduct) as a consequence of (a) default by the Borrower in making
a borrowing of, conversion into or continuation of LIBOR Loans and Competitive
Loans after the Borrower has given a notice requesting the same in accordance
with the provisions of this Credit Agreement, (b) default by the Borrower in
making any prepayment of a LIBOR Loan or a Competitive Loan after the Borrower
has given a notice thereof in accordance with the provisions of this Credit
Agreement or (c) the making of a prepayment of LIBOR Loans or Competitive Loans
on a day which is not the last day of an Interest Period with respect thereto.
With respect to LIBOR Loans and Competitive Loans, such payment may include an
amount equal to the excess, if any, of (i) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Loans provided for herein (excluding,
however, the Applicable Rate included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) which would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank LIBOR market (but excluding loss of
profits). The covenants of the Borrower set forth in this Section 3.14 shall
survive the termination of this Credit Agreement and the payment of the Loans
and all other amounts payable hereunder.

 

28



--------------------------------------------------------------------------------

3.15 Pro Rata Treatment. Except to the extent otherwise provided herein:

 

(a) Loans. Each Revolving Loan, each payment or prepayment of principal of any
Revolving Loan, each payment of interest on the Revolving Loans, each payment of
Facility Fees, each reduction of the Revolving Committed Amount and each
conversion or extension of any Revolving Loan, shall be allocated pro rata among
the Lenders in accordance with the respective principal amounts of their
outstanding Revolving Loans and Participation Interests. With respect to
Competitive Loans, if the Borrower fails to specify the particular Competitive
Loan or Loans as to which any payment or other amount should be applied and it
is not otherwise clear as to the particular Competitive Loan or Loans to which
such payment or other amounts relate, or any such payment or other amount is to
be applied to Competitive Loans without regard to any such direction by the
Borrower, then each payment or prepayment of principal on Competitive Loans and
each payment of interest or other amount on or in respect of Competitive Loans,
shall be allocated to (i) the Competitive Loan bearing the highest interest
rate, (ii) if two or more Competitive Loans each bear the same interest rate,
which is the highest interest rate among all Competitive Loans then outstanding,
then pro rata among such Competitive Loans (iii) should such prepayment
extinguish such Competitive Loans, then any remaining prepayment shall be
applied to each of the remaining Competitive Loans with the highest interest
rate and (iv) any remaining payment or prepayment shall be allocated pro rata
among the relevant Competitive Loan Lenders in accordance with the then
outstanding amounts of their respective Competitive Loans.

 

(b) Advances.

 

(i) Funding by Lenders; Presumption by Administrative Agent. No Lender shall be
responsible for the failure or delay by any other Lender in its obligation to
make its ratable share of a borrowing hereunder; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder. Unless the Administrative Agent shall
have been notified in writing by any Lender prior to a borrowing that such
Lender will not make the amount that would constitute its ratable share of such
borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by such Lender within the time period
specified therefor hereunder, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon at a rate equal to the Federal
Funds Rate for a period of two (2) Business Days, and thereafter at the Base
Rate, for the period until such Lender makes such amount immediately available
to the Administrative Agent. If such Lender does not pay such amounts to the
Administrative Agent forthwith upon demand, the Administrative Agent may notify
the Borrower and request the Borrower to pay such amount to the Administrative
Agent with interest at the Base Rate not later than 4:00 P.M. (Charlotte, North
Carolina time) on the following Business Day. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection shall be conclusive in the absence of manifest error.
Nothing in the preceding shall act or be construed as a waiver of any claims or
right of action that the Borrower may have against any Lender that defaults on
the payment to the Administrative Agent thereby causing the Borrower to repay
the Administrative Agent such amount advanced.

 

29



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

3.16 Sharing of Payments. The Lenders agree among themselves that, in the event
that any Lender shall obtain payment in respect of any Loan or any other
obligation owing to such Lender under this Credit Agreement through the exercise
of a right of setoff, banker’s lien or counterclaim, or pursuant to a secured
claim under Section 506 of Title 11 of the United States Code or other security
or interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, in excess of its pro rata share of such
payment as provided for in this Credit Agreement, such Lender shall promptly
purchase from the other Lenders a participation in such Loans and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a participation theretofore sold, return
its share of that benefit (together with its share of any accrued interest
payable with respect thereto) to each Lender whose payment shall have been
rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a participation may, to the fullest extent permitted by law,
exercise all rights of payment, including setoff, banker’s lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Loan or other obligation in the amount of such participation. Except as
otherwise expressly provided in this Credit Agreement, if any Lender or the
Administrative Agent shall fail to remit to the Administrative Agent or any
other Lender an amount payable by such Lender or the Administrative Agent to the
Administrative Agent or such other Lender pursuant to this Credit Agreement on
the date when such amount is due, such payments shall be made together with
interest thereon for each date from the date such amount is due until the date
such amount is paid to the Administrative Agent or such other Lender at a rate
per annum equal to the Federal Funds Rate. If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this Section 3.16 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders under this Section 3.16 to share in
the benefits of any recovery on such secured claim.

 

30



--------------------------------------------------------------------------------

3.17 Payments, Computations, Etc.

 

(a) Each payment on account of an amount due from the Borrower hereunder or
under any other Credit Document shall be made by the Borrower to the
Administrative Agent for the pro rata account of the Lenders entitled to receive
such payment as provided herein in the currency in which such amount is
denominated and in such funds as are customary at the place and time of payment
for the settlement of international payments in such currency. Without limiting
the terms of the preceding sentence, accrued interest on any Loans denominated
in a Foreign Currency shall be payable in the same Foreign Currency as such
Loan. Upon request, the Administrative Agent will give the Borrower a statement
showing the computation used in calculating such amount, which statement shall
be conclusive in the absence of manifest error. The obligation of the Borrower
to make each payment on account of such amount in the currency in which such
amount is denominated shall not be discharged or satisfied by any tender, or any
recovery pursuant to any judgment, which is expressed in or converted into any
other currency, except to the extent such tender or recovery shall result in the
actual receipt by the Administrative Agent of the full amount in the appropriate
currency payable hereunder. The Borrower agrees that its obligation to make each
payment on account of such amount in the currency in which such amount is
denominated shall be enforceable as an additional or alternative claim for
recovery in such currency of the amount (if any) by which such actual receipt
shall fall short of the full amount of such currency payable hereunder, and
shall not be affected by judgment being obtained for such amount.

 

(b) Except as otherwise specifically provided herein, all payments hereunder
shall be made to the Administrative Agent in immediately available funds,
without offset, deduction, counterclaim or withholding of any kind, not later
than 2:00 P.M. (local time in the place where such payment is required to be
made pursuant to this subsection (b)) on the date when due, to the account
specified on Schedule 3.17(b) or at such other place as may be designated by the
Administrative Agent to the Borrower in writing. Payments received after such
time shall be deemed to have been received on the next succeeding Business Day.
In the event that Borrower desires to make any payments hereunder by wire
transfer initiated outside of the United States that is originated by any Person
other than the Borrower, the Borrower shall provide the Administrative Agent
with one Business Day’s prior written notice containing the name, address,
telephone and facsimile numbers of the wire transfer originator and the
originator’s relationship to the Borrower. The Borrower shall, at the time it
makes any payment under this Credit Agreement, specify to the Administrative
Agent the Loans, Fees, interest or other amounts payable by the Borrower
hereunder to which such payment is to be applied (and in the event that it fails
so to specify, or if such application would be inconsistent with the terms
hereof, the Administrative Agent shall distribute such payment to the Lenders
subject to the terms of Section 3.15(a)). The Administrative Agent will
distribute such payments to such Lenders, if any such payment is received prior
to 12:00 Noon (Charlotte, North Carolina time) on a Business Day in like funds
as received prior to the end of such Business Day and otherwise the
Administrative Agent will distribute such payment to such Lenders on the next
succeeding Business Day. Whenever any payment hereunder shall be stated to be
due on a day which is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day (subject to accrual of interest and Fees for
the period of such extension), except that in the case of LIBOR Loans, if the
extension would cause the payment to be made in the next following calendar
month, then such payment shall instead be made on the next preceding Business
Day. Except as

 

31



--------------------------------------------------------------------------------

expressly provided otherwise herein, all computations of interest and fees shall
be made on the basis of actual number of days elapsed over a year of 360 days,
except with respect to computation of interest on Base Rate Loans which shall be
calculated based on a year of 365 or 366 days, as appropriate. Interest shall
accrue from and include the date of borrowing, but exclude the date of payment.

 

(c) Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent or any Lender on account of the Loans or any other
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent pursuant to the
terms of the Credit Documents;

 

THIRD, to the payment of all permitted reasonable out-of-pocket costs and
expenses (including without limitation, reasonable attorneys’ fees) of each of
the Lenders in connection with enforcing its rights under the Credit Documents
with respect to the Loans owing to such Lender;

 

FOURTH, to the payment of all accrued interest and fees on or in respect of
Loans under the Credit Documents;

 

FIFTH, to the payment of the outstanding principal amount of the Loans under the
Credit Documents;

 

SIXTH, to all other obligations which shall have become due and payable under
the Credit Documents or otherwise and not repaid pursuant to clauses “FIRST”
through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding Loans
held by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses “FOURTH” and “SIXTH” above.

 

3.18 Obligation of Lenders to Mitigate. Each Lender agrees that, as promptly as
practicable after such Lender becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Sections 3.7
or 3.13, it will, to the extent not inconsistent with any applicable legal or
regulatory restrictions, use reasonable efforts (i) to make, issue, fund or

 

32



--------------------------------------------------------------------------------

maintain the Revolving Commitment of such Lender or the affected Loans of such
Lender through another lending office of such Lender, or (ii) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Sections 3.7 or 3.13 would be reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Revolving Commitment or Loans through such other lending
office or in accordance with such other measures, as the case may be, would not
otherwise materially adversely affect such Revolving Commitment or Loans or
would not be otherwise disadvantageous to the interests of such Lender.

 

3.19 Evidence of Debt.

 

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts and
currencies of principal and interest payable and paid to such Lender from time
to time under this Credit Agreement. Each Lender will make diligent efforts to
maintain the accuracy of its account or accounts and to promptly update its
account or accounts from time to time, as necessary.

 

(b) The Administrative Agent shall maintain the Register pursuant to Section
10.3(c) hereof, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, currency, type
and Interest Period of each such Loan hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from or for the account of the Borrower and each Lender’s share
thereof. The Administrative Agent will make diligent efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.

 

ARTICLE IV

 

CONDITIONS

 

4.1 Conditions to Closing. This Credit Agreement shall become effective upon,
and the obligation of each Lender to make the initial Extensions of Credit
hereunder is subject to, the satisfaction of the following conditions precedent:

 

(a) Execution of Credit Agreement and Credit Documents. Receipt of (i) multiple
counterparts of this Credit Agreement and (ii) a Revolving Note for each Lender,
in each case executed by a duly authorized officer of each party thereto and in
each case conforming to the requirements of this Credit Agreement.

 

(b) Legal Opinion. Receipt of multiple counterparts of a legal opinion of
counsel to the Borrower, relating to this Credit Agreement and the other Credit
Documents and the transactions contemplated herein and therein, in form and
substance reasonably acceptable to the Administrative Agent which opinion shall
include, without limitation, an opinion that the execution, delivery and
performance of the Credit Documents and the performance of the transactions
contemplated thereby will not conflict with, result in a breach of, require any

 

33



--------------------------------------------------------------------------------

consent or permit any acceleration of (or require repayment of) any indebtedness
of the Borrower or under any of the Borrower’s corporate instruments and
material agreements.

 

(c) Corporate Documents. Receipt of the following (or their equivalent) for the
Borrower:

 

(i) Articles of Incorporation. Copies of the certificate of incorporation or
charter documents certified to be true and complete as of a recent date by the
appropriate governmental authority of the state of its incorporation.

 

(ii) Resolutions. Copies of resolutions of the Board of Directors or comparable
managing body approving and adopting the respective Credit Documents, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary as of the Effective
Date to be true and correct and in force and effect as of such date.

 

(iii) Bylaws. Copies of the bylaws or comparable operating agreement certified
by a secretary or assistant secretary as of the Effective Date to be true and
correct and in force and effect as of such date.

 

(iv) Good Standing. A certificate of good standing, existence or its equivalent
certified as of a recent date by the appropriate governmental authority of the
state of organization.

 

(v) Secretary’s Certificate. A Secretary’s certificate for the Borrower dated as
of the Effective Date substantially in the form of Schedule 4.1(c)(v) with
appropriate insertions and attachments.

 

(d) Fees. Receipt of all fees, if any, then owing pursuant to the Fee Letter,
Section 3.5 or pursuant to any Credit Documents.

 

(e) Section 4.2 Conditions. The conditions specified in Section 4.2 shall be
satisfied if an Extension of Credit is made on the Effective Date.

 

(f) Account Designation Letter. Receipt by the Administrative Agent of an
executed counterpart of the Account Designation Letter.

 

(g) Payment Instructions. Receipt by the Administrative Agent of payment
instructions with respect to each wire transfer to be made by the Administrative
Agent on behalf of the Lenders or the Borrower on the Effective Date setting
forth the amount of such transfer, the purpose of such transfer, the name and
number of the account to which such transfer is to be made, the name and ABA
number of the bank or other financial institution where such account is located
and the name and telephone number of an individual that can be contacted to
confirm receipt of such transfer.

 

(h) Financial Information. Receipt by the Administrative Agent of the
consolidated financial statements of the Borrower and its consolidated
subsidiaries referred to in Section 5.1; provided, that financial statements
required to be delivered pursuant to this sentence may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date

 

34



--------------------------------------------------------------------------------

(i) on which the Borrower posts such documents, or provides a link thereto, on
the Borrower’s website on the Internet or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

(i) No Material Adverse Effect. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer certifying (i) no Material Adverse
Effect has occurred since July 3, 2004 and (ii) there is no pending litigation,
proceeding or bankruptcy with respect to the Borrower that would reasonably be
expected to have a Material Adverse Effect.

 

(j) Debt Rating. Receipt by the Administrative Agent of a certificate signed by
a Responsible Officer certifying the current Debt Rating.

 

4.2 Conditions to All Extensions of Credit. The obligation of each Lender to
make any Extension of Credit hereunder (including the initial Loan to be made
hereunder) is subject to the satisfaction of the following conditions precedent
on the date of making such Extension of Credit:

 

(a) Representations and Warranties. The representations and warranties made by
the Borrower herein or in any other Credit Document or which are contained in
any certificate furnished at any time under or in connection herewith or
therewith shall be true and correct in all material respects on and as of the
date of such Extension of Credit as if made on and as of such date (except for
those which expressly relate to an earlier date, which shall be true and correct
in all material respects as of such earlier date, and except for those made in
certificates which have been superseded or replaced by more recent certificates,
so long as those made in superseded or replaced certificates were true and
correct in all material respects on the date made).

 

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement.

 

(c) Additional Conditions to Revolving Loans. If a Revolving Loan is requested
pursuant to Section 2.1, all conditions set forth therein shall have been
satisfied.

 

(d) Additional Conditions to Competitive Loans. If a Competitive Loan is
requested pursuant to Section 2.2, all conditions set forth therein shall have
been satisfied.

 

(e) Officer’s Certificate. With respect only to the initial Loan made hereunder,
the Administrative Agent shall have received a Notice of Borrowing and a
certificate of a Responsible Officer certifying that (i) the Borrower is solvent
as of the date the initial Loan is made, (ii) the Borrower is in pro forma
compliance with the covenant in Section 6.7 both before and after giving effect
to any Loans to be made on the date the initial Loan is made; and (iii) the
Borrower has satisfied any other conditions mutually agreeable to the parties.

 

(f) Each request for an Extension of Credit and each acceptance by the Borrower
of an Extension of Credit shall be deemed to constitute a representation and
warranty by each of the

 

35



--------------------------------------------------------------------------------

Borrower as of the date of such Loan that the conditions in paragraphs (a)
through (e) of this Section have been satisfied.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Credit Agreement and to make Extensions
of Credit herein provided for, the Borrower hereby represents and warrants to
the Administrative Agent and to each Lender that:

 

5.1 Financial Condition. Each of the financial statements described below
(copies of which have heretofore been provided to the Administrative Agent for
distribution to the Lenders), have been prepared in accordance with GAAP
consistently applied throughout the periods covered thereby, are complete and
correct in all material respects and present fairly the financial condition and
results from operations of the entities and for the periods specified, subject
in the case of interim company-prepared statements to normal year-end
adjustments:

 

(a) audited consolidated balance sheet of the Borrower and its consolidated
subsidiaries dated as of December 31, 2003, together with related statements of
income and cash flows certified by PricewaterhouseCoopers LLP, certified public
accountants; and

 

(b) a company-prepared consolidated condensed balance sheet of the Borrower and
its consolidated subsidiaries dated as of July 3, 2004, together with related
consolidated condensed statements of income and cash flows.

 

5.2 Organization; Existence. The Borrower (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or other necessary power and authority, and
the legal right to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is duly qualified as a foreign entity and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not, in the aggregate, have a Material Adverse Effect.

 

5.3 Power; Authorization; Enforceable Obligations. The Borrower has the
corporate or other necessary power and authority, and the legal right, to make,
deliver and perform the Credit Documents and has taken all necessary corporate
or other action to authorize the execution, delivery and performance by it of
the Credit Documents. No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with acceptance of extensions of credit by the Borrower
or with the execution, delivery or performance of any Credit Documents by the
Borrower (other than those which have been obtained, such filings as are
required by the Securities and Exchange Commission (or the laws, rules and
regulations administered by it), and to fulfill other reporting requirements
with Governmental Authorities) or with the validity or enforceability of any
Credit Document against the Borrower. Each Credit Document to which it is a
party and all materials provisions therein constitute valid and legally binding
obligations of the Borrower enforceable in accordance with their respective
terms and shall provide the Administrative Agent and/or the

 

36



--------------------------------------------------------------------------------

Lenders the rights, powers and privileges purported to be created thereby,
subject in each case to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles,.

 

5.4 Conflict. The execution, delivery and performance of the Credit Documents,
the borrowings hereunder and the use of the proceeds of the Extensions of Credit
will not (a) violate in any material respect any Requirement of Law applicable
to the Borrower (except those as to which waivers or consents have been
obtained), (b) conflict with, result in a breach of or constitute a default
under (i) the articles of incorporation, bylaws or other organizational
documents of such Person, (ii) any material indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or (iii) any approval of any Governmental Authority relating to such
Person, or (c) result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law.

 

5.5 No Material Litigation. Except as set forth on Schedule 5.5 no claim,
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any member of the Consolidated Group or
against any of their respective properties which (a) relates to the Credit
Documents or any of the transactions contemplated hereby or thereby or (b) is
reasonably likely to have a Material Adverse Effect.

 

5.6 No Default. No Default or Event of Default has occurred and is continuing.

 

5.7 Taxes. Except for such tax-related litigation disclosed on Schedule 5.7, the
Borrower and each of its Subsidiaries have timely filed or caused to be filed
all United States federal income tax returns and all other material tax returns
which, to the best knowledge of the Borrower, are required to be filed and has
paid (a) all taxes shown to be due and payable on said returns or (b) all taxes
shown to be due and payable on any assessments of which it has received notice
made against it or any of its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than any (i) taxes, fees or other charges with respect to which the
failure to pay, in the aggregate, would not have a Material Adverse Effect or
(ii) taxes, fees or other charges the amount or validity of which are currently
being contested and with respect to which reserves in conformity with GAAP have
been provided on the books of such Person), and no tax Lien has been filed with
respect to any such tax, fee or other charge.

 

5.8 ERISA. Except as is not reasonably likely to have a Material Adverse Effect:

 

(a) (i) No ERISA Event has occurred during the five-year period ending on the
date this representation is made or deemed made or is reasonably expected to
occur, with respect to any Plan; (ii) no “accumulated funding deficiency,” as
such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, has occurred with respect to any Plan (other than a
Multiemployer Plan) and no application for a funding waiver or an extension of
any amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan (other than a Multiemployer Plan); (iii) each Plan (other
than a Multiemployer Plan) has been maintained, operated, and funded in
compliance with its own terms and in material compliance with the provisions of
ERISA, the Code, and any other applicable federal or state

 

37



--------------------------------------------------------------------------------

laws; (iv) each Plan (other than a Multiemployer Plan) that is intended to
qualify under Section 401 (a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification, and (v) no lien in favor of the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.

 

(b) No member of the Consolidated Group nor any ERISA Affiliate has incurred,
or, to the knowledge of the Borrower, could be reasonably expected to incur, any
liability under Title IV of ERISA with respect to any Single Employer Plan, or
any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan.

 

(c) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any member of the
Consolidated Group or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which any member of the Consolidated
Group or any ERISA Affiliate has agreed or is required to indemnify any person
against any such liability. There are no pending, or to the knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan.

 

(d) No member of the Consolidated Group nor any ERISA Affiliate has any material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement No. 106.

 

5.9 Governmental Regulations, Etc.

 

(a) Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of purchasing or carrying
any “margin stock” within the meaning given such term under Regulations T, U and
X of the Board of Governors of the Federal Reserve System, as in effect from
time to time, together with all official rulings and interpretations thereunder,
and no part of the proceeds of any Loan will be used to purchase or carry any
margin stock in violation of Regulation U or to extend credit to others for the
purpose of purchasing or carrying any margin stock, or be used for any purpose
which violates, or which is inconsistent with, the provisions of Regulation X.

 

(b) The Borrower is not (i) an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, and is not
controlled by such a company, or (ii) a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

 

5.10 Purpose of Extensions of Credit. The Extensions of Credit will be used
solely (a) to refinance certain existing indebtedness of the Borrower, (b) to
provide general working capital and (c) for other general corporate purposes,
including acquisitions.

 

38



--------------------------------------------------------------------------------

5.11 Compliance with Laws; Contractual Obligations. The Borrower and its
Subsidiaries are in compliance with all Requirements of Law, except to the
extent that the failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor its Subsidiaries are in default under or with respect to any of its
contractual obligations in any respect which could reasonably be expected to
have a Material Adverse Effect.

 

5.12 Accuracy and Completeness of Information. All factual information
heretofore, contemporaneously or hereafter furnished by the Borrower in writing
to the Administrative Agent or any Lender for purposes of or in connection with
this Credit Agreement or any other Credit Document, or any transaction
contemplated hereby or thereby, is or will be true and accurate in all material
respects as of the date stated therein and not incomplete by omitting to state
any material fact necessary to make such information not misleading, except for
inaccuracies or omissions which could not reasonably be expected to have a
Material Adverse Effect. There is no fact now known to the Borrower which could
reasonably be expected to have a Material Adverse Effect which fact has not been
set forth herein, in the financial statements of the Borrower and its
Subsidiaries furnished to the Administrative Agent and/or the Lenders prior to
the date hereof, or in any certificate, opinion or other written statement made
or furnished by the Borrower to the Administrative Agent and/or the Lenders
prior to the date hereof.

 

5.13 Environmental Matters.

 

Except as set forth on Schedule 5.13:

 

(a) To the knowledge of the Borrower or except where such violation or liability
could not reasonably be expected to have a Material Adverse Effect, the
facilities and properties owned, leased or operated by the Borrower (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) have resulted in
liability under, any Environmental Law.

 

(b) To the knowledge of the Borrower or except where such violation or
contamination could not reasonably be expected to have a Material Adverse
Effect, the Properties and all operations of the members of the Consolidated
Group at the Properties are in compliance, and have in the last five years been
in compliance, in all respects with all applicable Environmental Laws, and there
is no contamination by Materials of Environmental Concern at or under the
Properties or violation of any Environmental Law with respect to the Properties
or the business operated by the members of the Consolidated Group (the
“Business”).

 

(c) Except where such violation or liability could not reasonably be expected to
have a Material Adverse Effect, none of the members of the Consolidated Group
has received any written notice of violation, alleged violation, non-compliance,
liability or potential liability arising under Environmental Laws with regard to
any of the Properties or the Business.

 

(d) To the knowledge of the Borrower or except where such violation or liability
could not reasonably be expected to have a Material Adverse Effect, Materials of
Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which has given rise
to liability under any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or

 

39



--------------------------------------------------------------------------------

under any of the Properties in violation of, or in a manner that has given rise
to liability under, any applicable Environmental Law.

 

(e) No judicial proceeding or governmental or administrative action, to the
knowledge of the Borrower, is pending or threatened under any Environmental Law
to which any of the members of the Consolidated Group is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial directives outstanding under any
Environmental Law with respect to the Properties or the Business which could
reasonably be expected to have a Material Adverse Effect.

 

(f) To the knowledge of the Borrower or except where such violation or liability
could not reasonably be expected to have a Material Adverse Effect, there has
been no release or threat of release of Materials of Environmental Concern at or
from the Properties, or arising from or related to the operations of the members
of the Consolidated Group in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner
requiring remediation under Environmental Laws.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as this Credit Agreement is in
effect and until all of the Revolving Commitments have been terminated, no Loans
remain outstanding and all amounts owing hereunder or under any other Credit
Document or in connection herewith or therewith have been paid in full:

 

6.1 Financial Statements.

 

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
for distribution to the Lenders:

 

(a) Audited Financial Statements. As soon as available, but in any event within
90 days after the end of each fiscal year, an audited consolidated balance sheet
of the Borrower and its subsidiaries as of the end of the fiscal year and the
related consolidated statements of income, retained earnings, shareholders’
equity and cash flows for such fiscal year, audited by an independent certified
public accounting firm of nationally recognized standing, setting forth in each
case in comparative form the figures for the previous year, reported without a
“going concern” or like qualification or exception, or qualification indicating
that the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification.

 

(b) Company-Prepared Financial Statements. As soon as available, but in any
event within 45 days after the end of each of the first three fiscal quarters, a
company-prepared consolidated balance sheet of the Borrower and its subsidiaries
as of the end of the quarter and related company-prepared consolidated
statements of income, retained earnings, shareholders’ equity and cash flows for
such quarterly period and for the fiscal year to date; in each case setting
forth in comparative form the consolidated figures for the corresponding period
or

 

40



--------------------------------------------------------------------------------

periods of the preceding fiscal year or the portion of the fiscal year ending
with such period, as applicable, in each case subject to normal recurring
year-end audit adjustments.

 

All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and shall be prepared in reasonable detail and, in
the case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change in the application of accounting principles as provided in
Section 1.3.

 

6.2 Certificates; Other Information.

 

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
for distribution to the Lenders:

 

(a) Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.1(a) and 6.1 (b) above, a certificate of a
Responsible Officer stating that, to the best of such Responsible Officer’s
knowledge and belief, (i) the financial statements fairly present in all
material respects the financial condition of the parties covered by such
financial statements, (ii) during such period the Borrower has observed or
performed in all material respects its covenants and other agreements hereunder
and under the other Credit Documents, and satisfied in all material respects the
conditions contained in this Credit Agreement to be observed, performed or
satisfied by it (except to the extent waived in accordance with the provisions
hereof) and (iii) such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate. Such
certificate shall include the calculations required to indicate compliance with
Section 6.7. A form of Officer’s Certificate is attached as Schedule 6.2(a).

 

(b) Public Information. Within thirty days after the same are sent, copies of
all reports (other than those otherwise provided pursuant to Section 6.1 and
other financial information which the Borrower sends to its public stockholders,
and within thirty days after the same are filed, copies of all financial
statements and non-confidential reports which the Borrower may make to, or file
with, the Securities and Exchange Commission or any successor or analogous
United States Governmental Authority.

 

(c) Other Information. Promptly, such additional financial and other information
as the Administrative Agent, at the request of any Lender, may from time to time
reasonably request, including, without limitation, any information requested
pursuant to the Administrative Agent’s or any Lender’s customer identification
program or anti-money laundering program under the Bank Secrecy Act.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have

 

41



--------------------------------------------------------------------------------

access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

6.3 Notices.

 

The Borrower will give notice to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

 

(a) Defaults. Promptly (but in any event within three (3) Business Days) after
knowledge thereof, the occurrence of any Default or Event of Default (without
giving effect to any notice requirement from the Agent or any Lender).

 

(b) Legal Proceedings. Promptly following the receipt of written notification
relating thereto, any litigation or proceeding (including without limitation,
any environmental proceeding) affecting the Borrower or its Subsidiaries which,
if adversely determined, would reasonably be expected to have a Material Adverse
Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.

 

6.4 Maintenance of Existence and Compliance with Law.

 

(a) The Borrower will preserve, renew and keep in full force and effect its
corporate existence and take all reasonable action to maintain all rights,
privileges, licenses and franchises necessary or desirable in the normal conduct
of its business.

 

(b) The Borrower will, and will cause its Subsidiaries to, (i) comply with all
Requirements of Law (including, without limitation, all Environmental Laws and
ERISA matters) applicable to them except to the extent that failure to comply
with all Requirements of Law would not, in the aggregate, have a Material
Adverse Effect, and (ii) without limiting the generality of clause (i), comply
in all respects with all Requirements of Law in the use of proceeds of the
Loans.

 

(c) The Borrower will, and will cause its Subsidiaries to, perform and satisfy
its contractual obligations except to the extent that failure to perform and
satisfy such obligations would not, in the aggregate, have a Material Adverse
Effect.

 

6.5 Maintenance of Property; Insurance. The Borrower will, and will cause its
Subsidiaries to, keep all material property necessary in its business in
reasonably good working order and condition (ordinary wear and tear and
obsolescence excepted); maintain with financially sound and reputable insurance
companies casualty, liability and such other insurance (which may include plans
of self-insurance) with such coverage and deductibles, and in such amounts as
may be consistent with prudent business practice; and furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.

 

42



--------------------------------------------------------------------------------

6.6 Inspection of Property; Books and Records; Discussions.

 

(a) The Borrower will, and will cause its Subsidiaries to, keep proper corporate
books and financial records in relation to its businesses and activities in
conformity with GAAP and Requirements of Law.

 

(b) The Borrower will, and will cause its Subsidiaries to, permit, during
regular business hours and upon reasonable notice by the Administrative Agent,
the Administrative Agent to visit and inspect any of its properties and examine
and make abstracts (including photocopies) from any of its books and records
(other than materials protected by the attorney-client, work product or other
privilege and materials which the Borrower and its Subsidiaries may not disclose
without violation of a confidentiality obligation binding upon the Borrower or
its Subsidiaries), and to discuss the business, operations, properties and
financial and other condition of the members of the Consolidated Group with
officers and employees of the members of the Consolidated Group and with their
independent certified public accountants. The cost of the inspection referred to
in the preceding sentence shall be for the account of the Lenders unless an
Event of Default has occurred and is continuing, in which case the cost of such
inspection shall be for the account of the Borrower.

 

6.7 Consolidated Funded Debt to Total Capitalization Ratio. The Consolidated
Funded Debt to Total Capitalization Ratio will not at any time exceed 50%.

 

6.8 Use of Proceeds. The proceeds of the loans and extensions of credit
hereunder will be used solely for the purposes provided in Section 5.10.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as this Credit Agreement is in
effect and until all of the Revolving Commitments have been terminated, no Loans
remain outstanding and all amounts owing hereunder or under any other Credit
Document or in connection herewith or therewith have been paid in full:

 

7.1 Funded Debt of Subsidiaries. The Borrower will not permit any Subsidiary
(excluding any Joint Venture) to incur or permit to exist any Funded Debt,
except (i) Funded Debt existing on the date hereof and set forth on Schedule
7.1. and refundings and refinancings thereof, (ii) inter-company Funded Debt
owed to the Borrower or other member of the Consolidated Group, (iii) Capital
Lease obligations and purchase money indebtedness incurred in the ordinary
course of business, and refundings and refinancings thereof, and (iv) other
Funded Debt of up to $200,000,000 in aggregate principal amount at time
outstanding.

 

7.2 Negative Pledge. The Borrower will not, nor will it permit any Subsidiary
to, contract, create, incur, assume or permit to exist any Lien on any of its
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except:

 

(a) Liens existing on the date hereof and securing indebtedness outstanding on
the date hereof, each of which is set forth on Schedule 7.2(a);

 

43



--------------------------------------------------------------------------------

(b) Liens securing inter-company indebtedness owed to members of the
Consolidated Group other than Liens securing inter-company indebtedness owed by
the Borrower;

 

(c) Liens on property and assets of any Person existing at the time such Person
becomes a member of the Consolidated Group and not created in contemplation
thereof, and provided that such Lien shall not extend to any other property of
members of the Consolidated Group;

 

(d) Liens on property or assets securing indebtedness incurred or assumed for
the purpose of financing all or any part of the costs of acquiring, improving or
constructing such property or assets; provided that (i) with respect to real
property (and personal property constituting a part of a project which is the
subject of an industrial revenue bond, private activity bond, solid waste
disposal bond or similar financing), such Lien attaches concurrently with or
within eighteen (18) months after the date of acquisition, completion,
construction or improvement (including without limitation liens in connection
with industrial revenue bonds, private activity bonds, solid waste disposal
bonds or other similar financing activity), (ii) with respect to personal
property (other than the personal property referenced in clause (i) hereof),
such Lien attaches concurrently with or within six (6) months after the date of
acquisition, and (iii) such Lien shall extend only to the property or asset to
be acquired or improved with such financing;

 

(e) Liens on property and assets prior to the acquisition thereof and not
created in contemplation thereof, provided that such Lien shall not extend to
any other property of members of the Consolidated Group;

 

(f) Liens arising out of the refinancing, extension, renewal or refunding of any
indebtedness secured by a Lien permitted by any of the foregoing clauses of this
Section, provided that (i) such indebtedness is not secured by any additional
property or assets, and (ii) the amount of such indebtedness secured by such
Lien is not increased;

 

(g) Liens incidental to the conduct of their business or the ownership of their
assets that arise out of transactions involving the sale or purchase of goods or
services on a consignment basis and that do not (i) secure Funded Debt or (ii)
in the aggregate materially detract from the value of the assets or materially
impair the use thereof in the operation of business;

 

(h) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen, repairmen and landlords, and other similar Liens incurred in the
ordinary course of business for sums not constituting borrowed money that are
not overdue for a period of more than thirty (30) days or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP (if so required);

 

(i) Liens incurred in the ordinary course of business in connection with
worker’s compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure the performance of letters of credit, bids,
tenders, statutory obligations, surety and appeal bonds, leases, government
contracts and other similar obligations (other than obligations for borrowed
money) entered into in the ordinary course of business;

 

44



--------------------------------------------------------------------------------

(j) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);

 

(k) Liens on accounts and receivables established or arising in connection with
a securitization of such accounts or accounts receivable or a secured borrowing
of money that requires the pledge of or a security interest in such accounts and
receivables, provided that (i) such Lien encumbers only the accounts and
receivables which are the subject of the securitization, and (ii) in the case of
a secured borrowing of money any such Lien shall at all times be confined solely
to such accounts and receivables that are required to secure such borrowing; and

 

(1) Liens not otherwise permitted by the foregoing clauses of this Section
securing Funded Debt (other than the loans and obligations owing hereunder) in
an aggregate principal amount at any time outstanding not to exceed
$100,000,000.

 

7.3 Consolidation. Merger and Sale of Assets.

 

(a) The Borrower will not enter into a transaction of merger or consolidation,
or sell, lease or otherwise transfer all or substantially all of its assets,
except (i) the Borrower may enter into a transaction of merger or consolidation
with any other Person so long as (A) such other Person is organized under the
laws of the United States, Canada or Mexico or one of their respective states or
provinces, and (B) the Borrower is the surviving entity, and (C) no Default or
Event of Default will exist immediately after giving effect thereto, and (ii)
the Borrower may sell, lease or transfer assets to Subsidiaries.

 

(b) The Borrower will not permit its Subsidiaries to enter into a transaction of
merger or consolidation, or sell, lease or otherwise transfer all or
substantially all of their assets (taken as a group), except (i) a Subsidiary
may enter into a transaction of merger or consolidation with the Borrower or any
other Subsidiary, or with any other Person so long as such (A) other Person is
organized under the laws of the United States, Canada or Mexico or one of their
respective states or provinces, and (B) the Borrower or a Subsidiary is the
surviving entity, and (C) no Default or Event of Default will exist immediately
after giving effect thereto, and (ii) Subsidiaries may sell, lease or transfer
assets to the Borrower or other Subsidiaries.

 

7.4 Transactions with Affiliates. The Borrower will not, and will not permit its
Subsidiaries to, enter into any transaction or series of transactions, whether
or not in the ordinary course of business, with any of its officers, directors
or Affiliates other than on terms and conditions not less favorable as would be
obtainable in a comparable arm’s-length transaction with an unrelated party,
except (i) transactions between and among the Borrower and its Subsidiaries not
involving any other Affiliates, and (ii) transactions approved by a special
committee comprised of independent directors of the board of directors of the
Borrower (all which approved related-party transactions will be disclosed in
writing to the Administrative Agent and the Lenders).

 

7.5 Permitted Investments. The Borrower will not, and will not permit its
Subsidiaries to, make Investments, as a group, in Subsidiaries, joint ventures
or other entities or

 

45



--------------------------------------------------------------------------------

enterprises that are organized outside the United States, Canada or Mexico or
one of their respective states or provinces in an aggregate amount (based on
original investment or cost basis without regard to accumulated income or
accretion in value apart therefrom) in excess of thirty-five percent (35%) of
Consolidated Net Worth (calculated, at any time, in accordance with the last
financial statements delivered to the Administrative Agent pursuant to Section
6.1 prior to such determination).

 

7.6 Limitation on Certain Restrictions. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (i) the ability of the Borrower and its Subsidiaries to perform
and comply with their respective obligations under the Credit Documents or (ii)
the ability of any Subsidiary (other than any Joint Venture) to make any
dividend payments or other distributions in respect of its capital stock, to
repay indebtedness owed to the Borrower or any other Subsidiary, to make loans
or advances to the Borrower or any other Subsidiary, or to transfer any of its
assets or properties to the Borrower or any other Subsidiary, in each case other
than such restrictions or encumbrances existing under or by reason of the Credit
Documents or applicable Requirements of Law.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

8.1 Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a) the failure (i) to pay when due any principal of any Loan; or (ii) to pay
within five (5) Business Days following receipt by the Borrower of notice that
any interest, fees or other amounts owing hereunder or under any of the other
Credit Documents is due (provided that notice hereunder shall be deemed
satisfied by any regular invoice or other similar payment correspondence and
does not require any type of special notice of late payment); or

 

(b) any representation, warranty, certification or statement made or deemed made
by the Borrower herein or in any of the other Credit Documents, or in any
statement or certificate delivered pursuant hereto or thereto, shall prove
untrue or misleading in any material respect when made or deemed made; or

 

(c) the failure to observe or perform those covenants contained in Sections
6.3(a), 6.4(a) (with respect to existence), 6.6(b), 6.7, 6.8 or in Article VII;
or

 

(d) the failure to observe or perform any other covenants or agreements
contained herein or in the other Credit Documents (other than those covered by
the foregoing clauses (a), (b) or (c) of this Section), and such failure shall
continue unremedied for a period of thirty (30) days following the earlier of
(i) first knowledge thereof by the Borrower and (ii) notice by the
Administrative Agent to the Borrower thereof; or

 

46



--------------------------------------------------------------------------------

(e) with respect to Funded Debt of the Borrower and its wholly owned
Subsidiaries (other than Funded Debt hereunder) in excess of $75,000,000 in
principal amount, (i) there shall occur a default in the payment of any
principal or interest amount when due (beyond applicable grace or cure periods,
if any) of any such Funded Debt, or (ii) the principal amount of any such Funded
Debt shall be declared due and payable or required to be repaid prior to its
stated maturity, whether by acceleration, mandatory prepayment or otherwise; or

 

(f) the Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally, or shall admit in writing its inability, to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing; or

 

(g) an involuntary case or other proceeding shall be commenced against the
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against the Borrower under the federal bankruptcy laws as now
or hereafter in effect; or

 

(h) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $75,000,000 shall be rendered against the Borrower or any
Subsidiary and such judgment or order shall continue unsatisfied and unstayed or
unbonded for a period of thirty (30) days; or

 

(i) the Borrower or any member of the Controlled Group shall fail to pay when
due any amount in excess of $75,000,000 which it shall have become liable to pay
to the PBGC or to a Plan under Title IV of ERISA; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) days thereafter; or a condition of which the Borrower has knowledge
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Plan or Plans must be terminated; or

 

(j) a federal tax lien shall be filed against the Borrower under Section 6323 of
the Code or a lien of the PBGC shall be filed against the Borrower or any
Subsidiary under Section 4068 of ERISA and in either case such lien shall remain
undischarged for a period of thirty (30) days after the date of filing; or

 

(k) (i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of 15% or more

 

47



--------------------------------------------------------------------------------

of the outstanding shares of the voting stock of the Borrower; or (ii) as of any
date a majority of the Board of Directors of the Borrower consists of
individuals who were not either (A) directors of the Borrower as of the
corresponding date of the previous year, (B) selected or nominated to become
directors by the Board of Directors of the Borrower of which a majority
consisted of individuals described in clause (A), or (C) selected or nominated
to become directors by the Board of Directors of the Borrower of which a
majority consisted of individuals described in clause (A) and individuals
described in clause (B); or

 

(1) the occurrence of an Event of Default under the Multi-Year Credit Agreement
(as defined therein).

 

8.2 Acceleration; Remedies.

 

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any or any combinations of
the following actions:

 

(a) Termination of the Revolving Commitments. Declare the Revolving Commitments
terminated whereupon the Revolving Commitments shall be immediately terminated.

 

(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans and any and all other indebtedness or obligations of any
and every kind owing by the Borrower to the Administrative Agent and/or any of
the Lenders hereunder to be due, whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

 

(c) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents, whether at law or in equity.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
8.1(f) or (g) shall occur, then the Revolving Commitments shall automatically
terminate and all Loans, all accrued interest in respect thereof, all accrued
and unpaid Fees, and other indebtedness or obligations owing to the
Administrative Agent and/or any of the Lenders hereunder automatically shall
immediately become due and payable without presentment, demand, protest or the
giving of any notice or other action by the Administrative Agent or the Lenders,
all of which are hereby waived by the Borrower.

 

ARTICLE IX

 

AGENCY PROVISIONS

 

9.1 Appointment. Each Lender hereby designates and appoints Bank of America as
administrative agent of such Lender to act as specified herein and in the other
Credit Documents, and each such Lender hereby authorizes the Administrative
Agent as the Administrative Agent for such Lender, to take such action on its
behalf under the provisions of this Credit Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are

 

48



--------------------------------------------------------------------------------

expressly delegated by the terms hereof and of the other Credit Documents,
together with such other powers as are reasonably incidental thereto. Each
Lender further directs and authorizes the Administrative Agent to execute
releases (or similar agreements) to give effect to the provisions of this Credit
Agreement and the other Credit Documents. Notwithstanding any provision to the
contrary elsewhere herein and in the other Credit Documents, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any of the other Credit
Documents, or shall otherwise exist against the Administrative Agent. The
provisions of this Section are solely for the benefit of the Administrative
Agent and the Lenders and the Borrower shall have any rights as a third party
beneficiary of the provisions hereof. In performing its functions and duties
under this Credit Agreement and the other Credit Documents, the Administrative
Agent shall act solely as Administrative Agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Borrower or any of its affiliates.

 

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
hereunder or under the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

9.3 Exculpatory Provisions. The Administrative Agent and its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall not be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
in good faith under or in connection herewith or in connection with any of the
other Credit Documents (except for its or such Person’s own gross negligence or
willful misconduct), or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrower
contained herein or in any of the other Credit Documents or in any certificate,
report, document, financial statement or other written or oral statement
referred to or provided for in, or received by the Administrative Agent under or
in connection herewith or in connection with the other Credit Documents, or
enforceability or sufficiency therefor of any of the other Credit Documents, or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be responsible to any Lender for
the effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Credit Agreement, or any of the other Credit Documents or
for any representations, warranties, recitals or statements made herein or
therein or made by the Borrower in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default or to inspect the properties, books or records of the
Borrower or any of its affiliates.

 

9.4 Reliance on Communications. The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement,

 

49



--------------------------------------------------------------------------------

order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrower, independent accountants and other experts selected by the
Administrative Agent with reasonable care). The Administrative Agent may deem
and treat the Lenders as the owners of their respective interests hereunder for
all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent in accordance with
Section 10.3(b) hereof. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Credit Agreement or under any
of the other Credit Documents unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, hereunder or under any of the other
Credit Documents in accordance with a request of the Required Lenders (or to the
extent specifically provided in Section 10.6, all the Lenders) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders (including their successors and assigns).

 

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder, except with respect to defaults on payment of principal, interest and
fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent has received notice from a Lender or
the Borrower referring to the Credit Document, describing such Default or Event
of Default and stating that such notice is a “notice of default.” In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders.

 

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that each of the Administrative Agent and its officers,
directors, employees, agents, attorneys-in-fact or affiliates has not made any
representations or warranties to it and that no act by the Administrative Agent
or any affiliate thereof hereinafter taken, including any review of the affairs
of the Borrower or any of its affiliates, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
or its affiliates and made its own decision to make its Loans hereunder and
enter into this Credit Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Credit Agreement, and to make such
investigation as it deems necessary to inform itself as to the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower and its affiliates. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent

 

50



--------------------------------------------------------------------------------

hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, assets, property, financial or other conditions, prospects or
creditworthiness of the Borrower or any of its affiliates which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Revolving Commitment (or if the Revolving Commitments have expired or
been terminated, in accordance with the respective principal amounts of
outstanding Loans and Participation Interests of the Lenders), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at anytime (including without limitation at any time following the final
payment of all of the obligations of the Borrower hereunder and under the other
Credit Documents) be imposed on, incurred by or asserted against the
Administrative Agent in its capacity as such in any way relating to or arising
out of this Credit Agreement or the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the repayment of the Loans and other obligations under the
Credit Documents and the termination of the Revolving Commitments hereunder.

 

9.8 Administrative Agent in its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrower, its Subsidiaries or their affiliates
as though the Administrative Agent were not the Administrative Agent hereunder.
With respect to the Loans made by the Administrative Agent hereunder and all
obligations of the Borrower hereunder and under the other Credit Documents, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 

9.9 Successor Administrative Agent. The Administrative Agent may, at any time,
resign upon 20 Business Days’ written notice to the Lenders and the Borrower,
and may be removed, upon show of cause, by the Required Lenders upon 30 days’
written notice to the Administrative Agent. Upon any such resignation or
removal, the Required Lenders and the Borrower shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the notice of resignation or notice of
removal, as appropriate, then the retiring Administrative Agent shall select a
successor Administrative Agent provided such successor is a Lender hereunder or
a commercial bank organized under the laws of

 

51



--------------------------------------------------------------------------------

the United States of America or of any State thereof and has a combined capital
and surplus of at least $400,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent, as appropriate, under this Credit Agreement and the other
Credit Documents and the provisions of this Section 9.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Credit Agreement.

 

9.10 Arrangers and Book Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Credit Agreement or the
other Credit Documents as a “Sole Book Manager” or “Sole Lead Arranger” shall
have any right, power, obligation, liability, responsibility or duty under this
Credit Agreement and the other Credit Documents other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Credit Agreement or
in taking or not taking action hereunder.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Notices. Except as otherwise expressly provided herein, all notices and
other communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device) to the
number set out below, (iii) the day following the day on which the same has been
delivered prepaid to a reputable national overnight air courier service, or (iv)
the third Business Day following the day on which the same is sent by certified
or registered mail, postage prepaid, in each case to the respective parties at
the address set forth on Schedule 10.1, or at such other address as such party
may specify by written notice to the other parties hereto.

 

10.2 Right of Set-Off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence of an Event of Default, each Lender is authorized at any
time and from time to time, without presentment, demand, protest or other notice
of any kind (all of which rights being hereby expressly waived), to set-off and
to appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender (including, without
limitation branches, agencies or affiliates of such Lender wherever located) to
or for the credit or the account of the Borrower against obligations and
liabilities of the Borrower to such Lender hereunder, under the Notes or the
other Credit Documents, irrespective of whether such Lender shall have made any
demand hereunder and although such obligations, liabilities or claims, or any of
them, may be contingent or unmatured, and any such set-off shall be deemed to
have been made immediately upon the occurrence of an Event of Default even
though such charge is made or entered on the books of such Lender subsequent
thereto. Any Person purchasing a participation in the Loans and Revolving
Commitments hereunder pursuant to Section 3.16 or Section 10.3(d) may exercise
all rights of set-off with respect to its participation interest as fully as if
such Person were a Lender hereunder.

 

52



--------------------------------------------------------------------------------

10.3 Benefit of Agreement.

 

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that the Borrower may neither assign nor transfer any
of its interests without prior written consent of the Lenders; provided further
that the rights of each Lender to transfer, assign or grant participations in
its rights and/or obligations hereunder shall be limited as set forth in this
Section 10.3, provided however that nothing herein shall prevent or prohibit any
Lender from (i) pledging its Loans hereunder to a Federal Reserve Bank in
support of borrowings made by such Lender from such Federal Reserve Bank, or
(ii) granting assignments or selling participations in such Lender’s Loans
and/or Revolving Commitment hereunder to its parent company and/or to any
affiliate or Subsidiary of such Lender.

 

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations hereunder, pursuant to an assignment agreement substantially in the
form of Schedule 10.3(b), to (i) any Lender or any affiliate or Subsidiary of a
Lender, or (ii) any other commercial bank, financial institution or “accredited
investor” (as defined in Regulation D of the Securities and Exchange Commission)
reasonably acceptable to the Administrative Agent (such consent shall not be
unreasonably withheld or delayed) and, so long as no Default or Event of Default
has occurred and is continuing, with the approval of the Borrower (which
approval shall not be unreasonably withheld or delayed); provided that (i) any
such assignment (other than any assignment to an existing Lender) shall be in a
minimum aggregate amount of $5,000,000 (or, if less, the remaining amount of the
Revolving Commitments being assigned by such Lender) of the Revolving
Commitments and in integral multiples of $1,000,000 above such amount and (ii)
each such assignment (other than Competitive Loans) shall be of a constant, not
varying, percentage of all such Lender’s rights and obligations under this
Credit Agreement. Any assignment hereunder shall be effective upon delivery to
the Administrative Agent of written notice of the assignment together with a
transfer fee of $3,500 payable to the Administrative Agent for its own account
from and after the later of (i) the effective date specified in the applicable
assignment agreement and (ii) the date of recording of such assignment in the
Register pursuant to the terms of subsection (c) below. The assigning Lender
will give prompt notice to the Administrative Agent and the Borrower of any such
assignment. Upon the effectiveness of any such assignment (and after notice to,
and (to the extent required pursuant to the terms hereof), with the consent of,
the Borrower as provided herein), the assignee shall become a “Lender” for all
purposes of this Credit Agreement and the other Credit Documents and, to the
extent of such assignment, the assigning Lender shall be relieved of its
obligations hereunder to the extent of the Loans and Revolving Commitments
components being assigned. Along such lines the Borrower agrees that upon notice
of any such assignment, it will promptly provide to the assigning Lender and to
the assignee separate promissory notes in the amount of their respective
interests substantially in the form of the original Note. By executing and
delivering an assignment agreement in accordance with this Section 10.3(b), the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim; (ii)
except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit

 

53



--------------------------------------------------------------------------------

Documents or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, any of the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto or the
financial condition of the Borrower or any of its affiliates or the performance
or observance by the Borrower of any of its obligations under this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto; (iii) such assignee represents and
warrants that it is legally authorized to enter into such assignment agreement;
(iv) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Credit Agreement and
the other Credit Documents are required to be performed by it as a Lender
(including without limitation the requirements of Section 3.13).

 

(c) Maintenance of Register. The Administrative Agent shall maintain at one of
its offices in Charlotte, North Carolina a copy of each Lender assignment
agreement delivered to it in accordance with the terms of subsection (b) above
and a register for the recordation of the identity of the principal amount, type
and Interest Period of each Loan outstanding hereunder, the names, addresses and
the Revolving Commitments of the Lenders pursuant to the terms hereof from time
to time (the “Register”). The Administrative Agent will make diligent efforts to
maintain the accuracy of the Register and to promptly update the Register from
time to time, as necessary. The entries in the Register shall be conclusive in
the absence of manifest error and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Credit
Agreement. The Register shall be available for inspection by the Borrower and
each Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d) Participations. Each Lender may sell, transfer, grant or assign
participations in all or any part of such Lender’s interests and/or obligations
hereunder; provided that (i) such selling Lender shall remain a “Lender” for all
purposes under this Credit Agreement (such selling Lender’s obligations under
the Credit Documents remaining unchanged) and the participant shall not
constitute a Lender hereunder, (ii) no such participant shall have, or be
granted, rights to approve any amendment or waiver relating to this Credit
Agreement or the other Credit Documents except to the extent any such amendment
or waiver would (A) reduce the principal of or rate of interest on or Fees in
respect of any Loans in which the participant is participating, (B) postpone the
date fixed for any payment of principal (including extension of the Termination
Date or the date of any mandatory prepayment), interest or Fees in which the
participant is participating, or (C) increase the dollar amount of such
participant’s participation over the dollar amount thereof in effect (it being
understood and agreed that a waiver of any Default or Event of

 

54



--------------------------------------------------------------------------------

Default or mandatory reduction in the participation amount (through a reduction
in the Revolving Commitments or otherwise) shall not constitute a change in the
terms of the participation amount of any participant), and (iii)
sub-participations by the participant (except to an affiliate, parent company or
affiliate of a parent company of the participant) shall be prohibited. In the
case of any such participation, the participant shall not have any rights under
this Credit Agreement or the other Credit Documents (the participant’s rights
against the selling Lender in respect of such participation to be those set
forth in the participation agreement with such Lender creating such
participation) and all amounts payable by the Borrower hereunder shall be
determined as if such Lender had not sold such participation, provided, however,
that such participant shall be entitled to receive additional amounts under
Sections 3.6, 3.7, 3.9, 3.10, 3.13 and 3.14 on the same basis as if it were a
Lender (but in no event shall such additional amounts exceed the amount which
would have been payable to the relevant Lender in the absence of such
participation, and subject to limitations on such participant comparable to
those contained in Section 3.12 with respect to Requesting Lenders).

 

10.4 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
the Administrative Agent or any Lender and the Borrower shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided herein are cumulative
and not exclusive of any rights or remedies which the Administrative Agent or
any Lender would otherwise have. No notice to or demand on the Borrower shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the Administrative
Agent or the Lenders to any other or further action in any circumstances without
notice or demand.

 

10.5 Costs and Expenses. The Borrower agrees to: (i) pay all reasonable
out-of-pocket costs and expenses (A) of the Administrative Agent in connection
with the negotiation, preparation, execution and delivery and administration of
this Credit Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein (including, without limitation, the
reasonable fees and expenses of Helms Mulliss & Wicker, PLLC, special counsel to
the Administrative Agent) and any amendment, waiver or consent relating hereto
and thereto including, but not limited to, any such amendments, waivers or
consents resulting from or related to any work-out, renegotiation or restructure
relating to the performance by the Borrower under this Credit Agreement,
provided, however, the Borrower’s obligations under this subsection (A) shall be
limited to those of one law firm, and (B) of the Administrative Agent and the
Lenders in connection with enforcement of the Credit Documents and the documents
and instruments referred to therein (including, without limitation, in
connection with any such enforcement, the reasonable fees and disbursements of
counsel for the Administrative Agent and each of the Lenders); (ii) pay and hold
each of the Lenders harmless from and against any and all present and future
stamp and other similar taxes with respect to the foregoing matters and save
each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such taxes; and (iii) reimburse each Lender
and Agent, and their respective officers, directors, employees, representatives,
from and hold each of them harmless against any and all losses,

 

55



--------------------------------------------------------------------------------

liabilities, claims, damages or expenses incurred by any of them as a result of,
or arising out of, or in any way related to, or by reason of any investigation,
litigation or other proceeding (whether or not any Lender is a party thereto)
related to the entering into and/or performance of any Credit Document or the
use of proceeds of any Loans (including other extensions of credit) hereunder or
the consummation of any other transactions contemplated in any Credit Document,
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of gross negligence or willful
misconduct on the part of the Person to be indemnified).

 

10.6 Amendments; Waivers and Consents. Neither this Credit Agreement nor any
other Credit Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated unless such amendment, change, waiver,
discharge or termination is in writing entered into by, or approved in writing
by, the Required Lenders and the Borrower, provided, however, that:

 

(a) the consent of each Lender affected thereby is required to:

 

(i) extend the final maturity of any Loan or any Revolving Commitment, or any
portion thereof, or extend or waive any principal amortization payment of any
Loan, or any portion thereof, or waive application of any mandatory prepayment;

 

(ii) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any increase in interest rates after the
occurrence of an Event of Default or on account of a failure to deliver
financial statements on a timely basis) thereon or Fees hereunder;

 

(iii) reduce or waive the principal amount of any Loan;

 

(iv) increase the Revolving Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or mandatory reduction in the Revolving Commitments shall not constitute
a change in the terms of any Revolving Commitment of any Lender);

 

(v) except as the result of or in connection with a dissolution, merger or
disposition of a Subsidiary permitted under Section 7.3, release the Borrower
from its obligations under the Credit Documents;

 

(vi) amend, modify or waive any provision of this Section 10.6 or Sections 3.6,
3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16, 8.1(a), 10.2, 10.3,
10.5, or 10.9;

 

(vii) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders;

 

(viii) expand or otherwise add any new currency to the definition of Available
Foreign Currency; or

 

56



--------------------------------------------------------------------------------

(ix) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under (or in respect of) the Credit Documents except as
permitted thereby; and

 

(b) without the consent of the Administrative Agent, no provision of Article IX
may be amended.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the United States Bankruptcy Code supersedes the unanimous consent provisions
set forth herein and (y) the Required Lenders may consent to allow the Borrower
to use cash collateral in the context of a bankruptcy or insolvency proceeding.

 

10.7 Counterparts. This Credit Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Credit Agreement to produce or account for
more than one such counterpart.

 

10.8 Headings. The headings of the Sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Credit Agreement.

 

10.9 Survival. All indemnities set forth herein, including, without limitation,
in Sections 3.10, 3.13, 3.14, 9.7 and 10.5 shall survive the execution and
delivery of this Credit Agreement, the making of the Loans, the repayment of the
Loans and other obligations under the Credit Documents and the termination of
the Revolving Commitments hereunder, and all representations and warranties made
by the Borrower herein shall survive delivery of the Notes and the making of the
Loans hereunder.

 

10.10 Governing Law; Submission to Jurisdiction; Venue.

 

(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA. Any legal action or proceeding with respect to this Credit Agreement
or any other Credit Document shall be brought in the state or federal courts in
the City of Charlotte, State of North Carolina and, by execution and delivery of
this Credit Agreement, the Borrower hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the exclusive
jurisdiction of such courts. The Borrower further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address set out for notices pursuant to Section
10.1, such service to become effective five (5) days after such mailing. Nothing
herein shall affect the right of the Administrative Agent to serve process in
any other manner permitted by law or to commence legal proceedings or to
otherwise proceed against the Borrower in any other jurisdiction.

 

57



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(c) TO THE EXTENT PERMITTED BY LAW, EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

10.11 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information maybe disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (ii) to the extent requested by any
regulatory authority; (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (iv) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Credit Agreement or the enforcement of rights hereunder; (v)
subject to an agreement containing provisions substantially the same as those of
this Section 10.11. to (A) any assignee or participant, or any prospective
assignee or participant, any of its rights or obligations under this Credit
Agreement, subject to the terms of Section 10.3, or (B) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to the Loans; (vi) with the consent of the
Borrower; (vii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section 10.11 or (B) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower and its Subsidiaries; (viii) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates; or
(ix) credit reporting activities pursuant to credit reporting laws, rules and
regulations. For the purposes of this Section, “Information” means all
information received from the Borrower or its Subsidiaries relating to the
Borrower and its Subsidiaries or their business, other than any such information
that is available to the Administrative Agent or any Lender on a non
confidential basis prior to disclosure by the Borrower and its Subsidiaries.

 

10.12 Severability. If any provision of any of the Credit Documents is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

 

10.13 Entirety. This Credit Agreement together with the other Credit Documents
represent the entire agreement of the parties hereto and thereto, and supersede
all prior

 

58



--------------------------------------------------------------------------------

agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

10.14 Binding Effect; Termination.

 

(a) This Credit Agreement shall become effective at such time on or after the
Effective Date when it shall have been executed by the Borrower and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Lender
and their respective successors and assigns.

 

(b) The term of this Credit Agreement shall be until no Loans or any other
amounts payable hereunder or under any of the other Credit Documents shall
remain outstanding and until the Revolving Commitments hereunder shall have
expired or been terminated.

 

10.15 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Credit Agreement (the “Agreement Currency”), be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent or such
Lender of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or such Lender in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or such Lender or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
or such Lender in such currency, the Administrative Agent or such Lender agrees
to return the amount of any excess to the Borrower (or to any other Person who
may be entitled thereto under applicable law).

 

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

NUCOR CORPORATION By:   LOGO [g32622img001.jpg]

Name:

 

Daniel R. DiMicco

Title:

 

Vice Chairman, President & Chief
Executive Officer

 

Nucor Corporation 364-Day Revolving Credit Agreement

Signature page 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative
Agent By:   LOGO [g32622img002.jpg]

Name:

 

Mollie S. Canup

Title:

 

Vice President

 

Nucor Corporation 364-Day Revolving Credit Agreement

Signature Page 2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   LOGO [g32622img003.jpg]

Name:

 

Douglas J. Bolt

Title:

 

Vice President

 

Nucor Corporation 364-Day Revolving Credit Agreement

Signature Page 3



--------------------------------------------------------------------------------

CIBC INC., as a Lender By:   LOGO [g32622img004.jpg]

Name:

 

Dominic J. Sorresso

Title:

 

Executive Director

CIBC World Markets Corp., as Agent

 

Nucor Corporation 364-Day Revolving Credit Agreement

Signature Page 4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as a Lender By:   LOGO [g32622img005.jpg]

Name:

 

Peter S. Predun

Title:

 

Vice President

 

Nucor Corporation 364-Day Revolving Credit Agreement

Signature Page 5



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as a Lender By:   LOGO [g32622img006.jpg]

Name:

 

David C. Siegel

Title:

 

Vice President

 

Nucor Corporation 364-Day Revolving Credit Agreement

Signature Page 6



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a
Lender By:   LOGO [g32622img007.jpg]

Name:

 

John Konstantos

Title:

 

Vice President

 

Nucor Corporation 364-Day Revolving Credit Agreement

Signature Page 7



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender By:   LOGO [g32622img008.jpg]

Name:

 

Jorge A. Gonzalez

Title:

 

Managing Director

 

Nucor Corporation 364-Day Revolving Credit Agreement

Signature Page 8